

113 S919 RS: Department of the Interior Tribal Self-Governance Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 533113th CONGRESS2d SessionS. 919IN THE SENATE OF THE UNITED STATESMay 9, 2013Ms. Cantwell (for herself, Mr. Barrasso, Mrs. Murray, Mr. Baucus, Mr. Tester, Mr. Udall of New Mexico, Mr. Heinrich, Mr. Schatz, Mr. Wyden, Mr. Crapo, Ms. Murkowski, Mr. Begich, Ms. Warren, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Indian Self-Determination and Education
		  Assistance Act to provide further self-governance by Indian tribes, and for
		  other purposes.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited as the Department of the Interior Tribal Self-Governance Act of
			 2013.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—INDIAN SELF-DETERMINATIONSec. 101. Definitions; reporting and audit requirements;
				application of provisions.Sec. 102. Contracts by Secretary of the Interior.Sec. 103. Administrative provisions.Sec. 104. Contract funding and indirect costs.Sec. 105. Contract or grant specifications.TITLE II—TRIBAL SELF-GOVERNANCESec. 201. Tribal self-governance.Sec. 202. Effect of certain provisions.IINDIAN
			 SELF-DETERMINATION101.Definitions;
			 reporting and audit requirements; application of provisions(a)DefinitionsSection
			 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b) is amended by striking subsection (j) and inserting the following:(j)self-determination
				contract means a contract entered into under title I (or a grant or
				cooperative agreement used under section 9) between a tribal
			 organization and
				the appropriate Secretary for the planning, conduct, and
			 administration of
				programs or services that are otherwise provided to Indian tribes
			 and members
				of Indian tribes pursuant to Federal law, subject to the condition
			 that, except
				as provided in section 105(a)(3), no contract entered into under
			 title I (or
				grant or cooperative agreement used under section 9) shall be—(1)considered to be a
				procurement contract; or(2)except as provided
				in section 107(a)(1), subject to any Federal procurement law
			 (including
				regulations);.(b)Reporting and
			 audit requirementsSection 5(b) of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450c(b)) is amended—(1)by striking
			 after completion of the project or undertaking referred to in the
			 preceding subsection of this section and inserting after the
			 retention period for the report that is submitted to the Secretary under
			 subsection (a); and(2)by adding at the
			 end the following: The retention period shall be defined in regulations
			 promulgated by the Secretary pursuant to section 414..(c)Application of
			 other provisionsSections 4, 5, 6, 7, 102(c), 104, 105(a)(1),
			 105(f), 110, and 111 of the Indian Self-Determination and Education
			 Assistance
			 Act, as amended (25 U.S.C. 450 et seq.) (Public Law 93–638; 88 Stat. 2203)
			 and
			 section 314 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1991 (Public Law 101–512; 104 Stat. 1959), apply to
			 compacts and funding agreements entered into under title IV.102.Contracts by
			 Secretary of the InteriorSection 102 of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450f) is amended—(1)in subsection
			 (c)(2), by striking economic enterprises and all that follows
			 through except that and inserting economic enterprises
			 (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C.
			 1452)),
			 except that; and(2)by adding at the
			 end the following:(f)Good faith
				requirementSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, in the negotiation of contracts and
				funding agreements, the Secretary shall—(1)at all times
				negotiate in good faith to maximize implementation of the
			 self-determination
				policy; and(2)carry out this Act
				in a manner that maximizes the policy of tribal self-determination,
			 in a manner
				consistent with the purposes specified in section 3.(g)Rule of
				constructionSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, each provision of this Act and each
				provision of a contract or funding agreement shall be liberally
			 construed for
				the benefit of the Indian tribe participating in
			 self-determination, and any
				ambiguity shall be resolved in favor of the Indian
				tribe..103.Administrative
			 provisionsSection 105 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j) is
			 amended—(1)in subsection (b),
			 in the first sentence, by striking pursuant to and all that
			 follows through of this Act and inserting pursuant to
			 sections 102 and 103; and(2)by adding at the
			 end the following:(p)Interpretation
				by secretaryExcept as otherwise provided by law (including
				section 202 of the Department of the Interior
				Tribal Self-Governance Act of 2013), the Secretary shall
				interpret all Federal laws (including regulations) and Executive
			 orders in a
				manner that facilitates, to the maximum extent practicable—(1)the inclusion in
				self-determination contracts and funding agreements of—(A)applicable
				programs, services, functions, and activities (or portions
			 thereof); and(B)funds associated
				with those programs, services, functions, and activities;(2)the implementation
				of self-determination contracts and funding agreements; and(3)the achievement of
				tribal health
				objectives..104.Contract
			 funding and indirect costsSection 106(a)(3) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450j–1(a)(3))
			 is
			 amended—(1)in subparagraph
			 (A)—(A)in clause (i), by
			 striking , and and inserting ; and; and(B)in clause (ii), by
			 striking expense related to the overhead incurred and inserting
			 expense incurred by the governing body of the Indian tribe or tribal
			 organization and any overhead expense incurred;(2)by redesignating
			 subparagraph (B) as subparagraph (C); and(3)by inserting after
			 subparagraph (A) the following:(B)In calculating the
				reimbursement rate for expenses described in subparagraph (A)(ii),
			 not less
				than 50 percent of the expenses described in subparagraph (A)(ii)
			 that are
				incurred by the governing body of an Indian tribe or tribal
			 organization
				relating to a Federal program, function, service, or activity
			 carried out
				pursuant to the contract shall be considered to be reasonable and
				allowable..105.Contract or
			 grant specificationsSection
			 108 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
			 450l) is amended—(1)in subsection
			 (a)(2), by inserting subject to subsections (a) and (b) of section
			 102, before contain; and(2)in subsection
			 (f)(2)(A)(ii) of the model agreement contained in subsection (c), by
			 inserting
			 subject to subsections (a) and (b) of section 102 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450f),
			 before such other provisions.IITRIBAL
			 SELF-GOVERNANCE201.Tribal
			 self-governance(a)DefinitionsSection
			 401 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
			 458aa) is amended to read as follows:401.DefinitionsIn this title:(1)CompactThe
				term compact means a self-governance compact entered into under
				section 404.(2)Construction
				program; construction projectThe term construction
				program or construction project means a tribal undertaking
				relating to the administration, planning, environmental
			 determination, design,
				construction, repair, improvement, or expansion of roads, bridges,
			 buildings,
				structures, systems, or other facilities for purposes of housing,
			 law
				enforcement, detention, sanitation, water supply, education,
			 administration,
				community, health, irrigation, agriculture, conservation, flood
			 control,
				transportation, or port facilities, or for other tribal purposes.(3)DepartmentThe
				term Department means the Department of the Interior.(4)Funding
				agreementThe term funding agreement means a funding
				agreement entered into under section 403.(5)Gross
				mismanagementThe term gross mismanagement means a
				significant violation, shown by a preponderance of the evidence, of
			 a compact,
				funding agreement, or statutory or regulatory requirement
			 applicable to Federal
				funds—(A)for a program
				administered by an Indian tribe; or(B)under a compact or
				funding agreement that results in a significant reduction of funds
			 available
				for the programs assumed by an Indian tribe.(6)Inherent federal
				functionThe term inherent Federal function means a
				Federal function that may not legally be delegated to an Indian
			 tribe.(7)ProgramThe
				term program means any program, function, service, or activity (or
				portion thereof) within the Department that is included in a
			 funding
				agreement.(8)SecretaryThe
				term Secretary means the Secretary of the Interior.(9)Self-governanceThe
				term self-governance means the Tribal Self-Governance Program
				established under section 402.(10)Tribal
				shareThe term tribal share means the portion of all
				funds and resources of an Indian tribe that—(A)support any
				program within the Bureau of Indian Affairs, the Office of Special
			 Trustee, or
				the Office of the Assistant Secretary for Indian Affairs; and(B)are not required
				by the Secretary for the performance of an inherent Federal
				function..(b)EstablishmentSection
			 402 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
			 458bb) is amended to read as follows:402.Tribal
				Self-Governance Program(a)EstablishmentThe Secretary shall establish and carry out
				a program within the Department to be known as the Tribal Self-Governance
				Program.(b)Selection of
				Participating Indian Tribes(1)In
				general(A)EligibilityThe
				Secretary, acting through the Director of the Office of
			 Self-Governance, may
				select up to 50 new Indian tribes per year from those eligible
			 under subsection
				(c) to participate in self-governance.(B)Joint
				participationOn the request of each participating Indian tribe,
				two or more otherwise eligible Indian tribes may be treated as a
			 single Indian
				tribe for the purpose of participating in self-governance.(2)Other authorized
				Indian tribe or tribal organizationIf an Indian tribe authorizes
				another Indian tribe or a tribal organization to plan for or carry
			 out a
				program on its behalf under this title, the authorized Indian tribe
			 or tribal
				organization shall have the rights and responsibilities of the
			 authorizing
				Indian tribe (except as otherwise provided in the authorizing
				resolution).(3)Joint
				participationTwo or more Indian tribes that are not otherwise
				eligible under subsection (c) may be treated as a single Indian
			 tribe for the
				purpose of participating in self-governance as a tribal
			 organization if—(A)each Indian tribe
				so requests; and(B)the tribal
				organization itself, or at least one of the Indian tribes
			 participating in the
				tribal organization, is eligible under subsection (c).(4)Tribal
				withdrawal from a tribal organization(A)In
				generalAn Indian tribe that withdraws from participation in a
				tribal organization, in whole or in part, shall be entitled to
			 participate in
				self-governance if the Indian tribe is eligible under subsection
			 (c).(B)Effect of
				withdrawalIf an Indian tribe withdraws from participation in a
				tribal organization, the Indian tribe shall be entitled to its
			 tribal share of
				funds and resources supporting the programs that the Indian tribe
			 is entitled
				to carry out under the compact and funding agreement of the Indian
				tribe.(C)Participation in
				self-governanceThe withdrawal of an Indian tribe from a tribal
				organization shall not affect the eligibility of the tribal
			 organization to
				participate in self-governance on behalf of one or more other
			 Indian tribes, if
				the tribal organization still qualifies under subsection (c).(D)Withdrawal
				process(i)In
				generalAn Indian tribe may, by tribal resolution, fully or
				partially withdraw its tribal share of any program in a funding
			 agreement from
				a participating tribal organization.(ii)NotificationThe
				Indian tribe shall provide a copy of the tribal resolution
			 described in clause
				(i) to the Secretary.(iii)Effective
				date(I)In
				generalA withdrawal under clause (i) shall become effective on
				the date that is specified in the tribal resolution and mutually
			 agreed upon by
				the Secretary, the withdrawing Indian tribe, and the tribal
			 organization that
				signed the compact and funding agreement on behalf of the
			 withdrawing Indian
				tribe or tribal organization.(II)No specified
				dateIn the absence of a date specified in the resolution, the
				withdrawal shall become effective on—(aa)the
				earlier of—(AA)1 year after the
				date of submission of the request; and(BB)the date on which
				the funding agreement expires; or(bb)such date as may
				be mutually agreed upon by the Secretary, the withdrawing Indian
			 tribe, and the
				tribal organization that signed the compact and funding agreement
			 on behalf of
				the withdrawing Indian tribe or tribal organization.(E)Distribution of
				fundsIf an Indian tribe or tribal organization eligible to enter
				into a self-determination contract under title I or a compact or
			 funding
				agreement under this title fully or partially withdraws from a
			 participating
				tribal organization, the withdrawing Indian tribe—(i)may elect to enter
				into a self-determination contract or compact, in which case—(I)the withdrawing
				Indian tribe or tribal organization shall be entitled to its tribal
			 share of
				unexpended funds and resources supporting the programs that the
			 Indian tribe
				will be carrying out under its own self-determination contract or
			 compact and
				funding agreement (calculated on the same basis as the funds were
			 initially
				allocated to the funding agreement of the tribal organization); and(II)the funds
				referred to in subclause (I) shall be withdrawn by the Secretary
			 from the
				funding agreement of the tribal organization and transferred to the
			 withdrawing
				Indian tribe, on the condition that sections 102 and 105(i), as
			 appropriate,
				shall apply to the withdrawing Indian tribe; or(ii)may elect not to
				enter into a self-determination contract or compact, in which case
			 all
				unexpended funds and resources associated with the withdrawing
			 Indian tribe’s
				returned programs (calculated on the same basis as the funds were
			 initially
				allocated to the funding agreement of the tribal organization)
			 shall be
				returned by the tribal organization to the Secretary for operation
			 of the
				programs included in the withdrawal.(F)Return to mature
				contract statusIf an Indian tribe elects to operate all or some
				programs carried out under a compact or funding agreement under
			 this title
				through a self-determination contract under title I, at the option
			 of the
				Indian tribe, the resulting self-determination contract shall be a
			 mature
				self-determination contract as long as the Indian tribe meets the
			 requirements
				set forth in section 4(h).(c)EligibilityTo
				be eligible to participate in self-governance, an Indian tribe
			 shall—(1)successfully
				complete the planning phase described in subsection (d);(2)request
				participation in self-governance by resolution or other official
			 action by the
				tribal governing body; and(3)demonstrate, for
				the 3 fiscal years preceding the date on which the Indian tribe
			 requests
				participation, financial stability and financial management
			 capability as
				evidenced by the Indian tribe having no uncorrected significant and
			 material
				audit exceptions in the required annual audit of its
			 self-determination or
				self-governance agreements with any Federal agency.(d)Planning
				phase(1)In
				generalAn Indian tribe seeking to begin participation in
				self-governance shall complete a planning phase as provided in this
				subsection.(2)ActivitiesThe
				planning phase shall—(A)be conducted to
				the satisfaction of the Indian tribe; and(B)include—(i)legal and
				budgetary research; and(ii)internal tribal
				government planning, training, and organizational preparation.(e)Grants(1)In
				generalSubject to the availability of appropriations, an Indian
				tribe or tribal organization that meets the requirements of
			 paragraphs (2) and
				(3) of subsection (c) shall be eligible for grants—(A)to plan for
				participation in self-governance; and(B)to negotiate the
				terms of participation by the Indian tribe or tribal organization
			 in
				self-governance, as set forth in a compact and a funding agreement.(2)Receipt of grant
				not requiredReceipt of a grant under paragraph (1) shall not be
				a requirement of participation in
				self-governance..(c)Funding
			 agreementsSection 403 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 458cc)
			 is
			 amended—(1)by striking
			 subsection (a) and inserting the following:(a)AuthorizationThe
				Secretary shall, on the request of any Indian tribe or tribal
			 organization,
				enter into a written funding agreement with the governing body of
			 the Indian
				tribe or the tribal organization in a manner consistent with—(1)the trust
				responsibility of the Federal Government, treaty obligations, and
			 the
				government-to-government relationship between Indian tribes and the
			 United
				States; and(2)subsection
				(b).;(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)in
			 the matter preceding subparagraph (A), by striking without regard to the
			 agency or office of the Bureau of Indian Affairs and inserting
			 the Office of the Assistant Secretary for Indian Affairs, and the Office
			 of the Special Trustee, without regard to the agency or office of that
			 Bureau
			 or those Offices;(ii)in
			 subparagraph (B), by striking and;(iii)in subparagraph
			 (C), by inserting and after the semicolon at the end; and(iv)by
			 adding at the end the following:(D)any other
				programs, services, functions, or activities (or portions thereof)
			 that are
				provided through the Bureau of Indian Affairs, the Office of the
			 Assistant
				Secretary for Indian Affairs, or the Office of the Special Trustee
			 with respect
				to which Indian tribes or Indians are primary or significant
				beneficiaries;;(B)in paragraph
			 (2)—(i)by
			 striking section 405(c) and inserting section
			 413(c); and(ii)by
			 inserting and after the semicolon at the end;(C)in paragraph (3),
			 by striking the semicolon at the end and inserting a period; and(D)by striking
			 paragraphs (4) through (9); and(3)by adding at the
			 end the following:(m)Other
				provisions(1)Excluded
				fundingA funding agreement shall not authorize an Indian tribe
				to plan, conduct, administer, or receive tribal share funding under
			 any program
				that—(A)is provided under
				the Tribally Controlled Colleges and Universities Assistance Act of
			 1978 (25
				U.S.C. 1801 et seq.); and(B)is provided for
				elementary and secondary schools under the formula developed under
			 section 1127
				of the Education Amendments of 1978 (25 U.S.C. 2007).(2)Services,
				functions, and responsibilitiesA funding agreement shall
				specify—(A)the services to
				be provided under the funding agreement;(B)the functions to
				be performed under the funding agreement; and(C)the
				responsibilities of the Indian tribe and the Secretary under the
			 funding
				agreement.(3)Base
				budgetA funding agreement shall, at the option of the Indian
				tribe, provide for a stable base budget specifying the recurring
			 funds (which
				may include funds available under section 106(a)) to be transferred
			 to the
				Indian tribe, for such period as the Indian tribe specifies in the
			 funding
				agreement, subject to annual adjustment only to reflect changes in
				congressional appropriations.(4)No waiver of
				trust responsibilityA funding agreement shall prohibit the
				Secretary from waiving, modifying, or diminishing in any way the
			 trust
				responsibility of the United States with respect to Indian tribes
			 and
				individual Indians that exists under treaties, Executive orders,
			 court
				decisions, and other laws.(n)AmendmentThe
				Secretary shall not revise, amend, or require additional terms in a
			 new or
				subsequent funding agreement without the consent of the Indian
			 tribe, unless
				such terms are required by Federal law.(o)Effective
				dateA funding agreement shall become effective on the date
				specified in the funding agreement.(p)Existing and
				subsequent funding agreements(1)Subsequent
				funding agreementsAbsent notification from an Indian tribe that
				the Indian tribe is withdrawing or retroceding the operation of one
			 or more
				programs identified in a funding agreement, or unless otherwise
			 agreed to by
				the parties to the funding agreement or by the nature of any
			 noncontinuing
				program, service, function, or activity contained in a funding
				agreement—(A)a funding
				agreement shall remain in full force and effect until a subsequent
			 funding
				agreement is executed, with funding paid annually for each fiscal
			 year the
				agreement is in effect; and(B)the term of the
				subsequent funding agreement shall be retroactive to the end of the
			 term of the
				preceding funding agreement for the purposes of calculating the
			 amount of
				funding to which the Indian tribe is entitled.(2)DisputesDisputes
				over the implementation of paragraph (1)(A) shall be subject to
			 section
				406(c).(3)Existing
				funding agreementsAn Indian tribe that was participating in
				self-governance under this title on the date of enactment of the
				Department of the Interior Tribal
				Self-Governance Act of 2013 shall have the option at any time
				after that date—(A)to retain its
				existing funding agreement (in whole or in part) to the extent that
			 the
				provisions of that funding agreement are not directly contrary to
			 any express
				provision of this title; or(B)to negotiate a
				new funding agreement in a manner consistent with this title.(4)Multiyear
				funding agreementsAn Indian tribe may, at the discretion of the
				Indian tribe, negotiate with the Secretary for a funding agreement
			 with a term
				that exceeds 1
				year..(d)General
			 revisionsTitle IV of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450aa et seq.) is amended by striking sections
			 404
			 through 408 and inserting the following:404.Compacts(a)In
				generalThe Secretary shall negotiate and enter into a written
				compact with each Indian tribe participating in self-governance in
			 a manner
				consistent with the trust responsibility of the Federal Government,
			 treaty
				obligations, and the government-to-government relationship between
			 Indian
				tribes and the United States.(b)ContentsA
				compact under subsection (a) shall—(1)specify and affirm
				the general terms of the government-to-government relationship
			 between the
				Indian tribe and the Secretary; and(2)include such terms
				as the parties intend shall control during the term of the compact.(c)AmendmentA
				compact under subsection (a) may be amended only by agreement of
			 the
				parties.(d)Effective
				dateThe effective date of a compact under subsection (a) shall
				be—(1)the date of the
				execution of the compact by the parties; or(2)another date
				agreed upon by the parties.(e)DurationA
				compact under subsection (a) shall remain in effect—(1)for so long as
				permitted by Federal law; or(2)until termination
				by written agreement, retrocession, or reassumption.(f)Existing
				compactsAn Indian tribe participating in self-governance under
				this title, as in effect on the date of enactment of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, shall have the option at any time
				after that date—(1)to retain its
				negotiated compact (in whole or in part) to the extent that the
			 provisions of
				the compact are not directly contrary to any express provision of
			 this title;
				or(2)to negotiate a new
				compact in a manner consistent with this title.405.General
				provisions(a)ApplicabilityAn
				Indian tribe and the Secretary shall include in any compact or
			 funding
				agreement provisions that reflect the requirements of this title.(b)Conflicts of
				interestAn Indian tribe participating in self-governance shall
				ensure that internal measures are in place to address, pursuant to
			 tribal law
				and procedures, conflicts of interest in the administration of
			 programs.(c)Audits(1)Single agency
				audit actChapter 75 of title 31, United States Code, shall apply
				to a funding agreement under this title.(2)Cost
				principlesAn Indian tribe shall apply cost principles under the
				applicable Office of Management and Budget circular, except as
			 modified
				by—(A)any provision of
				law, including section 106; or(B)any exemptions to
				applicable Office of Management and Budget circulars subsequently
			 granted by
				the Office of Management and Budget.(3)Federal
				claimsAny claim by the Federal Government against an Indian
				tribe relating to funds received under a funding agreement based on
			 any audit
				under this subsection shall be subject to section 106(f).(d)Redesign and
				consolidationExcept as provided in section 407, an Indian tribe
				may redesign or consolidate programs or reallocate funds for
			 programs in any
				manner that the Indian tribe determines to be in the best interest
			 of the
				Indian community being served, so long as that the redesign or
			 consolidation
				does not have the effect of denying eligibility for services to
			 population
				groups otherwise eligible to be served under applicable Federal
			 law, except
				that, with respect to the reallocation, consolidation, and redesign
			 of programs
				described in subsection (b)(2) or (c) of section 403, a joint
			 agreement between
				the Secretary and the Indian tribe shall be required.(e)Retrocession(1)In
				generalAn Indian tribe may fully or partially retrocede to the
				Secretary any program under a compact or funding agreement.(2)Effective
				date(A)AgreementUnless
				an Indian tribe rescinds a request for retrocession under paragraph
			 (1), the
				retrocession shall become effective on the date specified by the
			 parties in the
				compact or funding agreement.(B)No
				agreementIn the absence of a specification of an effective date
				in the compact or funding agreement, the retrocession shall become
			 effective
				on—(i)the earlier
				of—(I)1 year after the
				date on which the request is submitted; and(II)the date on which
				the funding agreement expires; or(ii)such date as may
				be mutually agreed upon by the Secretary and the Indian tribe.(f)NonduplicationA
				funding agreement shall provide that, for the period for which, and
			 to the
				extent to which, funding is provided to an Indian tribe under this
			 title, the
				Indian tribe—(1)shall not be
				entitled to contract with the Secretary for funds under section
			 102, except
				that the Indian tribe shall be eligible for new programs on the
			 same basis as
				other Indian tribes; and(2)shall be
				responsible for the administration of programs in accordance with
			 the compact
				or funding agreement.(g)Records(1)In
				generalUnless an Indian tribe specifies otherwise in the compact
				or funding agreement, records of an Indian tribe shall not be
			 considered to be
				Federal records for purposes of chapter 5 of title 5, United States
				Code.(2)Recordkeeping
				systemAn Indian tribe shall—(A)maintain a
				recordkeeping system; and(B)on a notice period
				of not less than 30 days, provide the Secretary with reasonable
			 access to the
				records to enable the Department to meet the requirements of
			 sections 3101
				through 3106 of title 44, United States Code.406.Provisions
				relating to the secretary(a)Trust
				evaluationsA funding agreement shall include a provision to
				monitor the performance of trust functions by the Indian tribe
			 through the
				annual trust evaluation.(b)Reassumption(1)In
				generalA compact or funding agreement shall include provisions
				for the Secretary to reassume a program and associated funding if
			 there is a
				specific finding relating to that program of—(A)imminent jeopardy
				to a trust asset, natural resources, or public health and safety
			 that—(i)is
				caused by an act or omission of the Indian tribe; and(ii)arises out of a
				failure to carry out the compact or funding agreement; or(B)gross
				mismanagement with respect to funds transferred to an Indian tribe
			 under a
				compact or funding agreement, as determined by the Secretary in
			 consultation
				with the Inspector General, as appropriate.(2)ProhibitionThe
				Secretary shall not reassume operation of a program, in whole or
			 part,
				unless—(A)the Secretary
				first provides written notice and a hearing on the record to the
			 Indian tribe;
				and(B)the Indian tribe
				does not take corrective action to remedy the mismanagement of the
			 funds or
				programs, or the imminent jeopardy to a trust asset, natural
			 resource, or
				public health and safety.(3)Exception(A)In
				generalNotwithstanding paragraph (2), the Secretary may, on
				written notice to the Indian tribe, immediately reassume operation
			 of a program
				if—(i)the Secretary
				makes a finding of imminent and substantial jeopardy and
			 irreparable harm to a
				trust asset, a natural resource, or the public health and safety
			 caused by an
				act or omission of the Indian tribe; and(ii)the imminent and
				substantial jeopardy, and irreparable harm to the trust asset,
			 natural
				resource, or public health and safety arises out of a failure by
			 the Indian
				tribe to carry out the terms of an applicable compact or funding
				agreement.(B)ReassumptionIf
				the Secretary reassumes operation of a program under subparagraph
			 (A), the
				Secretary shall provide the Indian tribe with a hearing on the
			 record not later
				than 10 days after the date of reassumption.(c)Inability To
				agree on compact or funding agreement(1)Final
				offerIf the Secretary and a participating Indian tribe are
				unable to agree, in whole or in part, on the terms of a compact or
			 funding
				agreement (including funding levels), the Indian tribe may submit a
			 final offer
				to the Secretary.(2)DeterminationNot
				more than 60 days after the date of receipt of a final offer by the
			 one or more
				officials designated pursuant to paragraph (4), the Secretary shall
			 review and
				make a determination with respect to the final offer.(3)ExtensionsThe
				deadline described in paragraph (2) may be extended for any length
			 of time, as
				agreed upon by both the Indian tribe and the Secretary.(4)Designated
				officials(A)In
				generalThe Secretary shall designate one or more appropriate
				officials in the Department to receive a copy of the final offer
			 described in
				paragraph (1).(B)No
				designationIf no official is designated, the Executive
				Secretariat of the Secretary shall be the designated official.(5)No timely
				determinationExcept as otherwise provided in section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, if the Secretary fails to make a
				determination with respect to a final offer within the period
			 specified in
				paragraph (2), the Secretary shall be deemed to have agreed to the
				offer.(6)Rejection of
				final offer(A)In
				generalIf the Secretary rejects a final offer (or one or more
				provisions or funding levels in a final offer), the Secretary
			 shall—(i)provide timely
				written notification to the Indian tribe that contains a specific
			 finding that
				clearly demonstrates, or that is supported by a controlling legal
			 authority,
				that—(I)the amount of
				funds proposed in the final offer exceeds the applicable funding
			 level as
				determined under section 106(a)(1);(II)the program that
				is the subject of the final offer is an inherent Federal function
			 or is subject
				to the discretion of the Secretary under section 403(c);(III)the Indian tribe
				cannot carry out the program in a manner that would not result in
			 significant
				danger or risk to the public health or safety, to natural
			 resources, or to
				trust resources;(IV)the Indian tribe
				is not eligible to participate in self-governance under section
			 402(c);(V)the funding
				agreement would violate a Federal statute or regulation; or(VI)with respect to
				a program or portion of a program included in a final offer
			 pursuant to section
				403(b)(2), the program or the portion of the program is not
			 otherwise available
				to Indian tribes or Indians under section 102(a)(1)(E);(ii)provide technical
				assistance to overcome the objections stated in the notification
			 required by
				clause (i);(iii)provide the
				Indian tribe with—(I)a hearing on the
				record with the right to engage in full discovery relevant to any
			 issue raised
				in the matter; and(II)the opportunity
				for appeal on the objections raised (except that the Indian tribe
			 may, in lieu
				of filing such appeal, directly proceed to initiate an action in a
			 United
				States district court under section 110(a)); and(iv)provide the
				Indian tribe the option of entering into the severable portions of
			 a final
				proposed compact or funding agreement (including a lesser funding
			 amount, if
				any), that the Secretary did not reject, subject to any additional
			 alterations
				necessary to conform the compact or funding agreement to the
			 severed
				provisions.(B)Effect of
				exercising certain optionIf an Indian tribe exercises the option
				specified in subparagraph (A)(iv)—(i)the Indian tribe
				shall retain the right to appeal the rejection by the Secretary
			 under this
				section; and(ii)clauses (i),
				(ii), and (iii) of subparagraph (A) shall apply only to the portion
			 of the
				proposed final compact or funding agreement that was rejected by
			 the
				Secretary.(d)Burden of
				proofIn any administrative action, hearing, or appeal or civil
				action brought under this section, the Secretary shall have the
			 burden of
				proof—(1)of demonstrating, by a preponderance of the
				evidence, the validity of the grounds for a reassumption under
			 subsection (b);
				and(2)of clearly
				demonstrating the validity of the grounds for rejecting a final
			 offer made
				under subsection (c).(e)Good
				faith(1)In
				generalSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, in the negotiation of compacts and
				funding agreements, the Secretary shall at all times negotiate in
			 good faith to
				maximize implementation of the self-governance policy.(2)PolicySubject
				to section 202 of the Department of the
				Interior Tribal Self-Governance Act of 2013, the Secretary shall
				carry out this title in a manner that maximizes the policy of
			 tribal
				self-governance.(f)Savings(1)In
				generalTo the extent that programs carried out for the benefit
				of Indian tribes and tribal organizations under this title reduce
			 the
				administrative or other responsibilities of the Secretary with
			 respect to the
				operation of Indian programs and result in savings that have not
			 otherwise been
				included in the amount of tribal shares and other funds determined
			 under
				section 408(c), except for funding agreements entered into for
			 programs under
				section 403(c), the Secretary shall make such savings available to
			 the Indian
				tribes or tribal organizations for the provision of additional
			 services to
				program beneficiaries in a manner equitable to directly served,
			 contracted, and
				compacted programs.(2)Discretionary
				programs of special significanceFor any savings generated as a
				result of the assumption of a program by an Indian tribe under
			 section 403(c),
				such savings shall be made available to that Indian tribe.(g)Trust
				responsibilityThe Secretary may not waive, modify, or diminish
				in any way the trust responsibility of the United States with
			 respect to Indian
				tribes and individual Indians that exists under treaties, Executive
			 orders,
				other laws, or court decisions.(h)DecisionmakerA
				decision that constitutes final agency action and relates to an
			 appeal within
				the Department conducted under subsection (c)(4) may be made by—(1)an official of the
				Department who holds a position at a higher organizational level
			 within the
				Department than the level of the departmental agency in which the
			 decision that
				is the subject of the appeal was made; or(2)an administrative
				law judge.(i)Rules of
				constructionSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, each provision of this title and
				each provision of a compact or funding agreement shall be liberally
			 construed
				for the benefit of the Indian tribe participating in
			 self-governance, and any
				ambiguity shall be resolved in favor of the Indian tribe.407.Construction
				programs and projects(a)In
				generalIndian tribes participating in tribal self-governance may
				carry out construction projects under this title.(b)Tribal option To
				carry out certain federal environmental activitiesIn carrying
				out a construction project under this title, an Indian tribe may,
			 subject to
				the agreement of the Secretary, elect to assume some Federal
			 responsibilities
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.),
				the National Historic Preservation Act (16 U.S.C. 470 et seq.), and
			 related
				provisions of law and regulations that would apply if the Secretary
			 were to
				undertake a construction project, by adopting a resolution—(1)designating a
				certifying tribal officer to represent the Indian tribe and to
			 assume the
				status of a responsible Federal official under those Acts or
			 regulations;
				and(2)accepting the
				jurisdiction of the United States courts for the purpose of
			 enforcing the
				responsibilities of the certifying tribal officer assuming the
			 status of a
				responsible Federal official under those Acts or regulations.(c)Savings
				clauseNotwithstanding subsection (b), nothing in this section
				authorizes the Secretary to include in any compact or funding
			 agreement duties
				of the Secretary under the National Environmental Policy Act (42
			 U.S.C. 4321 et
				seq.), the National Historic Preservation Act (16 U.S.C. 470 et
			 seq.), and
				other related provisions of law that are inherent Federal
			 functions.(d)Codes and
				standardsIn carrying out a construction project under this
				title, an Indian tribe shall—(1)adhere to
				applicable Federal, State, local, and tribal building codes,
			 architectural and
				engineering standards, and applicable Federal guidelines regarding
			 design,
				space, and operational standards, appropriate for the particular
			 project;
				and(2)use only
				architects and engineers who—(A)are licensed to
				practice in the State in which the facility will be built; and(B)certify
				that—(i)they are qualified
				to perform the work required by the specific construction involved;
			 and(ii)upon completion
				of design, the plans and specifications meet or exceed the
			 applicable
				construction and safety codes.(e)Tribal
				accountability(1)In
				generalIn carrying out a construction project under this title,
				an Indian tribe shall assume responsibility for the successful
			 completion of
				the construction project and of a facility that is usable for the
			 purpose for
				which the Indian tribe received funding.(2)RequirementsFor
				each construction project carried out by an Indian tribe under this
			 title, the
				Indian tribe and the Secretary shall negotiate a provision to be
			 included in
				the funding agreement that identifies—(A)the approximate
				start and completion dates for the project, which may extend over a
			 period of
				one or more years;(B)a general
				description of the project, including the scope of work, references
			 to design
				criteria, and other terms and conditions;(C)the
				responsibilities of the Indian tribe and the Secretary for the
			 project;(D)how
				project-related environmental considerations will be addressed;(E)the amount of
				funds provided for the project;(F)the obligations of
				the Indian tribe to comply with the codes referenced in subsection
			 (c)(1) and
				applicable Federal laws and regulations;(G)the agreement of
				the parties over who will bear any additional costs necessary to
			 meet changes
				in scope, or errors or omissions in design and construction; and(H)the agreement of
				the Secretary to issue a certificate of occupancy, if requested by
			 the Indian
				tribe, based upon the review and verification by the Secretary, to
			 the
				satisfaction of the Secretary, that the Indian tribe has secured
			 upon
				completion the review and approval of the plans and specifications,
			 sufficiency
				of design, life safety, and code compliance by qualified, licensed,
			 and
				independent architects and engineers.(f)Funding(1)In
				generalSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, funding appropriated for
				construction projects carried out under this title shall be
			 included in funding
				agreements as annual or semiannual advance payments at the option
			 of the Indian
				tribe.(2)Advance
				paymentsSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, the Secretary shall include all
				associated project contingency funds with each advance payment, and
			 the Indian
				tribe shall be responsible for the management of such contingency
			 funds.(g)NegotiationsAt
				the option of the Indian tribe, construction project funding
			 proposals shall be
				negotiated pursuant to the statutory process in section 105, and
			 any resulting
				construction project agreement shall be incorporated into the
			 funding agreement
				as addenda.(h)Federal review
				and verification(1)In
				generalOn a schedule negotiated by the Secretary and the Indian
				tribe—(A)the Secretary
				shall review and verify, to the satisfaction of the Secretary, that
			 project
				planning and design documents prepared by the Indian tribe in
			 advance of
				initial construction are in conformity with the obligations of the
			 Indian tribe
				under subsection (c); and(B)before the project
				planning and design documents are implemented, the Secretary shall
			 review and
				verify to the satisfaction of the Secretary that subsequent
			 document amendments
				which result in a significant change in construction are in
			 conformity with the
				obligations of the Indian tribe under subsection (c).(2)ReportsThe
				Indian tribe shall provide the Secretary with project progress and
			 financial
				reports not less than semiannually.(3)Oversight
				visitsThe Secretary may conduct onsite project oversight visits
				semiannually or on an alternate schedule agreed to by the Secretary
			 and the
				Indian tribe.(i)Application of
				other lawsUnless otherwise agreed to by the Indian tribe and
				except as otherwise provided in this Act, no provision of the
			 Office of Federal
				Procurement Policy Act (41 U.S.C. 401 et seq.), the Federal
			 Acquisition
				Regulations issued pursuant to that Act, or any other law or
			 regulation
				pertaining to Federal procurement (including Executive orders)
			 shall apply to
				any construction program or project carried out under this title.(j)Future
				fundingSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, upon completion of a facility
				constructed under this title, the Secretary shall include the
			 facility among
				those eligible for annual operation and maintenance funding support
			 comparable
				to that provided for similar facilities funded by the Department as
			 annual
				appropriations are available and to the extent that the facility
			 size and
				complexity and other factors do not exceed the funding formula
			 criteria for
				comparable buildings.408.Payment(a)In
				generalAt the request of the governing body of an Indian tribe
				and under the terms of an applicable funding agreement, the
			 Secretary shall
				provide funding to the Indian tribe to carry out the funding
			 agreement.(b)Advance annual
				paymentAt the option of the Indian tribe, a funding agreement
				shall provide for an advance annual payment to an Indian tribe.(c)Amount(1)In
				generalSubject to subsection (e) and sections 403 and 405, the
				Secretary shall provide funds to the Indian tribe under a funding
			 agreement for
				programs in an amount that is equal to the amount that the Indian
			 tribe would
				have been entitled to receive under contracts and grants under this
			 Act
				(including amounts for direct program and contract support costs
			 and, in
				addition, any funds that are specifically or functionally related
			 to the
				provision by the Secretary of services and benefits to the Indian
			 tribe or its
				members) without regard to the organization level within the
			 Department at
				which the programs are carried out.(2)Savings
				clauseNothing in this section reduces programs, services, or
				funds of, or provided to, another Indian tribe.(d)Timing(1)In
				generalPursuant to the terms of any compact or funding agreement
				entered into under this title, the Secretary shall transfer to the
			 Indian tribe
				all funds provided for in the funding agreement, pursuant to
			 subsection (c),
				and provide funding for periods covered by joint resolution adopted
			 by Congress
				making continuing appropriations, to the extent permitted by such
				resolution.(2)TransfersNot
				later than 1 year after the date of enactment of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, in any instance in which a funding
				agreement requires an annual transfer of funding to be made at the
			 beginning of
				a fiscal year or requires semiannual or other periodic transfers of
			 funding to
				be made commencing at the beginning of a fiscal year, the first
			 such transfer
				shall be made not later than 10 days after the apportionment of
			 such funds by
				the Office of Management and Budget to the Department, unless the
			 funding
				agreement provides otherwise.(e)AvailabilityFunds
				for trust services to individual Indians shall be available under a
			 funding
				agreement only to the extent that the same services that would have
			 been
				provided by the Secretary are provided to individual Indians by the
			 Indian
				tribe.(f)Multiyear
				fundingA funding agreement may provide for multiyear
				funding.(g)Limitations on
				authority of the secretaryThe Secretary shall not—(1)fail to transfer
				to an Indian tribe its full share of any central, headquarters,
			 regional, area,
				or service unit office or other funds due under this title for
			 programs
				eligible under paragraph (1) or (2) of section 403(b), except as
			 required by
				Federal law;(2)withhold any
				portion of such funds for transfer over a period of years; or(3)reduce the amount
				of funds required under this title—(A)to make funding
				available for self-governance monitoring or administration by the
				Secretary;(B)in subsequent
				years, except as necessary as a result of—(i)a
				reduction in appropriations from the previous fiscal year for the
			 program to be
				included in a compact or funding agreement;(ii)a
				congressional directive in legislation or an accompanying report;(iii)a tribal
				authorization;(iv)a
				change in the amount of pass-through funds subject to the terms of
			 the funding
				agreement; or(v)completion of an
				activity under a program for which the funds were provided;(C)to pay for Federal
				functions, including—(i)Federal pay
				costs;(ii)Federal employee
				retirement benefits;(iii)automated data
				processing;(iv)technical
				assistance; and(v)monitoring of
				activities under this title; or(D)to pay for costs
				of Federal personnel displaced by self-determination contracts
			 under this Act
				or self-governance under this title.(h)Federal
				resourcesIf an Indian tribe elects to carry out a compact or
				funding agreement with the use of Federal personnel, Federal
			 supplies
				(including supplies available from Federal warehouse facilities),
			 Federal
				supply sources (including lodging, airline transportation, and
			 other means of
				transportation, including the use of interagency motor pool
			 vehicles), or other
				Federal resources (including supplies, services, and resources
			 available to the
				Secretary under any procurement contracts in which the Department
			 is eligible
				to participate), the Secretary shall, as soon as practicable,
			 acquire and
				transfer such personnel, supplies, or resources to the Indian tribe
			 under this
				title.(i)Prompt payment
				actChapter 39 of title 31, United States Code, shall apply to
				the transfer of funds due under a compact or funding agreement
			 authorized under
				this title.(j)Interest or
				other income(1)In
				generalAn Indian tribe may retain interest or income earned on
				any funds paid under a compact or funding agreement to carry out
			 governmental
				purposes.(2)No effect on
				other amountsThe retention of interest or income under paragraph
				(1) shall not diminish the amount of funds an Indian tribe is
			 entitled to
				receive under a funding agreement in the year the interest or
			 income is earned
				or in any subsequent fiscal year.(3)Investment
				standardFunds transferred under this title shall be managed by
				the Indian tribe using the prudent investment standard, provided
			 that the
				Secretary shall not be liable for any investment losses of funds
			 managed by the
				Indian tribe that are not otherwise guaranteed or insured by the
			 Federal
				Government.(k)Carryover of
				funds(1)In
				generalNotwithstanding any provision of an appropriations Act,
				all funds paid to an Indian tribe in accordance with a compact or
			 funding
				agreement shall remain available until expended.(2)Effect of
				carryoverIf an Indian tribe elects to carry over funding from 1
				year to the next, the carryover shall not diminish the amount of
			 funds the
				Indian tribe is entitled to receive under a funding agreement in
			 that fiscal
				year or any subsequent fiscal year.(l)Limitation of
				costs(1)In
				generalAn Indian tribe shall not be obligated to continue
				performance that requires an expenditure of funds in excess of the
			 amount of
				funds transferred under a compact or funding agreement.(2)Notice of
				insufficiencyIf at any time the Indian tribe has reason to
				believe that the total amount provided for a specific activity
			 under a compact
				or funding agreement is insufficient, the Indian tribe shall
			 provide reasonable
				notice of such insufficiency to the Secretary.(3)Suspension of
				performanceIf, after notice under paragraph (2), the Secretary
				does not increase the amount of funds transferred under the funding
			 agreement,
				the Indian tribe may suspend performance of the activity until such
			 time as
				additional funds are transferred.(4)Savings
				clauseNothing in this section reduces any programs, services, or
				funds of, or provided to, another Indian tribe.(m)Distribution of
				fundsThe Office of Self-Governance shall be responsible for
				distribution of all Bureau of Indian Affairs funds provided under
			 this title
				unless otherwise agreed by the parties to an applicable funding
				agreement.(n)ApplicabilitySection
				202 of the Department of the Interior Tribal
				Self-Governance Act of 2013 applies to subsections (a) through
				(m).409.Facilitation(a)In
				generalExcept as otherwise provided by law (including section
				202 of the Department of the Interior Tribal
				Self-Governance Act of 2013), the Secretary shall interpret each
				Federal law and regulation in a manner that facilitates—(1)the inclusion of
				programs in funding agreements; and(2)the implementation
				of funding agreements.(b)Regulation
				waiver(1)RequestAn
				Indian tribe may submit to the Secretary a written request for a
			 waiver of
				applicability of a Federal regulation, including—(A)an identification
				of the specific text in the regulation sought to be waived; and(B)the basis for the
				request.(2)Determination by
				the secretaryNot later than 120 days after receipt by the
				Secretary and the designated officials under paragraph (4) of a
			 request under
				paragraph (1), the Secretary shall approve or deny the requested
			 waiver in
				writing to the Indian tribe.(3)ExtensionsThe
				deadline described in paragraph (2) may be extended for any length
			 of time, as
				agreed upon by both the Indian tribe and the Secretary.(4)Designated
				officialsThe Secretary shall designate one or more appropriate
				officials in the Department to receive a copy of the waiver request
			 described
				in paragraph (1).(5)Grounds for
				denialThe Secretary may deny a request under paragraph
				(1)—(A)for a program
				eligible under paragraph (1) or (2) of section 403(b), only upon a
			 specific
				finding by the Secretary that the identified text in the regulation
			 may not be
				waived because such a waiver is prohibited by Federal law; and(B)for a program
				eligible under section 403(c), upon a specific finding by the
			 Secretary that
				the waiver is prohibited by Federal law or is inconsistent with the
			 express
				provisions of the funding agreement.(6)Failure to make
				determinationIf the Secretary fails to approve or deny a waiver
				request within the period required under paragraph (2), the
			 Secretary shall be
				deemed to have approved the request.(7)FinalityA
				decision of the Secretary under this section shall be final for the
				Department.410.DisclaimersNothing in this title expands or alters any
				statutory authority of the Secretary in a manner that authorizes
			 the Secretary
				to enter into any agreement under section 403—(1)with respect to an
				inherent Federal function;(2)in a case in which
				the law establishing a program explicitly prohibits the type of
			 participation
				sought by the Indian tribe (without regard to whether one or more
			 Indian tribes
				are identified in the authorizing law); or(3)that limits or
				reduces in any way the services, contracts, or funds that any other
			 Indian
				tribe or tribal organization is eligible to receive under section
			 102 or any
				other applicable Federal law.411.Discretionary
				application of other sections(a)In
				generalExcept as otherwise provided in section 101(c), at the
				option of a participating Indian tribe or Indian tribes, any of the
			 provisions
				of title I may be incorporated in any compact or funding agreement
			 under this
				title.(b)EffectEach
				incorporated provision under subsection (a) shall—(1)have the same
				force and effect as if set out in full in this title;(2)supplement or
				replace any related provision in this title; and(3)apply to any
				agency otherwise governed by this title.(c)Effective
				dateIf an Indian tribe requests incorporation at the negotiation
				stage of a compact or funding agreement, the incorporation shall—(1)be effective
				immediately; and(2)control the
				negotiation and resulting compact and funding agreement.412.Annual Budget
				listThe Secretary shall list,
				in the annual budget request submitted to Congress under section
			 1105 of title
				31, United States Code, any funds proposed to be included in
			 funding agreements
				authorized under this Act.413.Reports(a)In
				general(1)RequirementOn
				January 1 of each year, the Secretary shall submit to Congress a
			 report
				regarding the administration of this title.(2)AnalysisAny
				Indian tribe may submit to the Office of Self-Governance and to the
			 appropriate
				Committees of Congress a detailed annual analysis of unmet tribal
			 needs for
				funding agreements under this title.(b)ContentsThe
				report under subsection (a)(1) shall—(1)be compiled from
				information contained in funding agreements, annual audit reports,
			 and data of
				the Secretary regarding the disposition of Federal funds;(2)identify—(A)the relative costs
				and benefits of self-governance;(B)with
				particularity, all funds that are specifically or functionally
			 related to the
				provision by the Secretary of services and benefits to
			 self-governance Indian
				tribes and members of Indian tribes;(C)the funds
				transferred to each Indian tribe and the corresponding reduction in
			 the Federal
				employees and workload; and(D)the funding
				formula for individual tribal shares of all Central Office funds,
			 together with
				the comments of affected Indian tribes, developed under subsection
			 (d);(3)before being
				submitted to Congress, be distributed to the Indian tribes for
			 comment (with a
				comment period of no less than 30 days);(4)include the
				separate views and comments of each Indian tribe or tribal
			 organization;
				and(5)include a list
				of—(A)all such programs
				that the Secretary determines, in consultation with Indian tribes
			 participating
				in self-governance, are eligible for negotiation to be included in
			 a funding
				agreement at the request of a participating Indian tribe; and(B)all such programs
				which Indian tribes have formally requested to include in a funding
			 agreement
				under section 403(c) due to the special geographic, historical, or
			 cultural
				significance of the program to the Indian tribe, indicating whether
			 each
				request was granted or denied, and stating the grounds for any
			 denial.(c)Report on
				non-BIA, non-OST programs(1)In
				generalIn order to optimize opportunities for including
				non-Bureau of Indian Affairs and non-Office of Special Trustee
			 programs in
				agreements with Indian tribes participating in self-governance
			 under this
				title, the Secretary shall review all programs administered by the
			 Department,
				other than through the Bureau of Indian Affairs or Office of the
			 Special
				Trustee, without regard to the agency or office concerned.(2)Programmatic
				targetsThe Secretary shall establish programmatic targets, after
				consultation with Indian tribes participating in self-governance,
			 to encourage
				bureaus of the Department to ensure that an appropriate portion of
			 those
				programs are available to be included in funding agreements.(3)PublicationThe
				lists under subsection (b)(5) and targets under paragraph (2) shall
			 be
				published in the Federal Register and made available to any Indian
			 tribe
				participating in self-governance.(4)Annual
				review(A)In
				generalThe Secretary shall annually review and publish in the
				Federal Register, after consultation with Indian tribes
			 participating in
				self-governance, revised lists and programmatic targets.(B)ContentsIn
				preparing the revised lists and programmatic targets, the Secretary
			 shall
				consider all programs that were eligible for contracting in the
			 original list
				published in the Federal Register in 1995, except for programs
			 specifically
				determined not to be contractible as a matter of law.(d)Report on
				central office fundsNot later than January 1, 2013, the
				Secretary shall, in consultation with Indian tribes, develop a
			 funding formula
				to determine the individual tribal share of funds controlled by the
			 Central
				Office of the Bureau of Indian Affairs and the Office of the
			 Special Trustee
				for inclusion in the compacts.414.Regulations(a)In
				general(1)PromulgationNot
				later than 90 days after the date of enactment of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, the Secretary shall initiate
				procedures under subchapter III of chapter 5 of title 5, United
			 States Code, to
				negotiate and promulgate such regulations as are necessary to carry
			 out this
				title.(2)Publication of
				proposed regulationsProposed regulations to implement this title
				shall be published in the Federal Register not later than 21 months
			 after the
				date of enactment of the Department of the
				Interior Tribal Self-Governance Act of 2013.(3)Expiration of
				authorityThe authority to promulgate regulations under paragraph
				(1) shall expire on the date that is 30 months after the date of
			 enactment of
				the Department of the Interior Tribal
				Self-Governance Act of 2013.(b)Committee(1)MembershipA
				negotiated rulemaking committee established pursuant to section 565
			 of title 5,
				United States Code, to carry out this section shall have as its
			 members only
				representatives of the Federal Government and tribal government.(2)Lead
				agencyAmong the Federal representatives described in paragraph
				(1), the Office of Self-Governance shall be the lead agency for the
				Department.(c)Adaptation of
				proceduresThe Secretary shall adapt the negotiated rulemaking
				procedures to the unique context of self-governance and the
				government-to-government relationship between the United States and
			 Indian
				tribes.(d)Effect(1)RepealThe
				Secretary may repeal any regulation that is inconsistent with this
			 Act.(2)Conflicting
				provisionsSubject to section 202 of the
				Department of the Interior Tribal
				Self-Governance Act of 2013, this title shall supersede any
				conflicting provision of law (including any conflicting
			 regulations).(3)Effectiveness
				without regard to regulationsThe lack of promulgated regulations
				on an issue shall not limit the effect or implementation of this
			 title.415.Effect of
				circulars, policies, manuals, guidance, and rulesUnless expressly agreed to by a
				participating Indian tribe in a compact or funding agreement, the
			 participating
				Indian tribe shall not be subject to any agency circular, policy,
			 manual,
				guidance, or rule adopted by the Department, except for—(1)the eligibility
				provisions of section 105(g); and(2)regulations
				promulgated pursuant to section 414.416.AppealsExcept as provided in section 406(d), in any
				administrative action, appeal, or civil action for judicial review
			 of any
				decision made by the Secretary under this title, the Secretary
			 shall have the
				burden of proof of demonstrating by a preponderance of the
			 evidence—(1)the validity of
				the grounds for the decision; and(2)the consistency of
				the decision with the requirements and policies of this title.417.Application of
				other provisionsSection 314
				of the Department of the Interior and Related Agencies
			 Appropriations Act, 1991
				(Public Law 101–512; 104 Stat. 1959), shall apply to compacts and
			 funding
				agreements entered into under this title.418.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry
			 out this
				title..202.Effect of
			 certain provisions(a)DefinitionsIn
			 this section:(1)Funding
			 agreementThe term funding agreement means a funding
			 agreement entered into under section 403 of the ISDEAA (25 U.S.C.
			 458cc).(2)ISDEAAThe
			 term ISDEAA means the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).(3)Non-BIA
			 programThe term non-BIA program means all or a
			 portion of a program, function, service, or activity that is administered
			 by
			 any bureau, service, office, or agency of the Department of the Interior
			 other
			 than through—(A)the Bureau of
			 Indian Affairs;(B)the Office of the
			 Assistant Secretary for Indian Affairs; or(C)the Office of the
			 Special Trustee for American Indians.(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(5)Self-determination
			 contractThe term self-determination contract means
			 a self-determination contract entered into under section 102 of the ISDEAA
			 (25
			 U.S.C. 450f).(6)Tribal water
			 settlementThe term tribal water settlement means
			 any settlement, compact, or other agreement entered into by an Indian
			 tribe and
			 the United States, or by an Indian tribe, the United States, and one or
			 more
			 parties that—(A)settles or
			 quantifies any Federal reserved water rights or any claims relating to
			 those
			 rights of the Indian tribe; and(B)has been
			 authorized by an Act of Congress.(b)Effect of
			 provisionsNothing in this Act (including this section) or any
			 amendment made by this Act (including section 414 of the ISDEAA (relating
			 to
			 regulations), as added by section 201)—(1)modifies or
			 affects the meaning, application, or effect of—(A)section
			 102(a)(1)(E) of the ISDEAA (25 U.S.C. 450f(a)(1)(E)), as in effect on the
			 day
			 before the date of enactment of this Act; or(B)paragraph (2) or
			 (3) of subsection (b) or subsection (c) of section 403 of the ISDEAA (25
			 U.S.C.
			 458cc), as in effect on the day before the date of enactment of this
			 Act;(2)increases,
			 limits, modifies, or otherwise affects any authority of the Secretary that
			 the
			 Secretary held on the day before the date of enactment of this Act under
			 section 403(c) of the ISDEAA (25 U.S.C. 458cc(c));(3)authorizes the
			 inclusion of any non-BIA program in—(A)a
			 self-determination contract as a program under section 102(a)(1)(E) of the
			 ISDEAA (25 U.S.C. 450f(a)(1)(E)) if the inclusion of that non-BIA program
			 in a
			 self-determination contract as a program under that section would not have
			 been
			 authorized under the ISDEAA on the day before the date of enactment of
			 this
			 Act;(B)a funding
			 agreement as a program under section 403(b)(2) of the ISDEAA (25 U.S.C.
			 458cc(b)(2)) if the inclusion of that non-BIA program in a funding
			 agreement as
			 a program under that section would not have been authorized on the day
			 before
			 the date of enactment of this Act; or(C)a funding
			 agreement as a program under section 403(c) of the ISDEAA (25 U.S.C.
			 458cc(c))
			 if the inclusion of that non-BIA program in a funding agreement as a
			 program
			 under that section would not have been authorized under the ISDEAA on the
			 day
			 before the date of enactment of this Act;(4)modifies or
			 otherwise affects the meaning, application, or effect of any provision of
			 law
			 that—(A)is not contained
			 in the ISDEAA; and(B)expressly
			 authorizes or prohibits contracting or compacting under title I or title
			 IV of
			 the ISDEAA with respect to a specific program or project that is
			 identified or
			 otherwise referred to in that provision of law;(5)modifies or
			 otherwise affects the meaning, application, or effect of, or the
			 performance
			 required of a party, or any payment or funding under—(A)a tribal water
			 settlement; or(B)any Act of
			 Congress approving, authorizing, or ratifying a tribal water settlement;
			 or(6)authorizes any
			 self-determination contract or funding agreement or approval of any
			 self-determination contract or funding agreement under the ISDEAA (as
			 amended
			 by section 201) that would authorize an Indian tribe to plan, conduct,
			 consolidate, administer, or receive funding for any program, project, or
			 activity that is required, authorized, or funded by a tribal water
			 settlement
			 or an Act of Congress approving, authorizing, or ratifying a tribal water
			 settlement in a manner that is inconsistent with the terms of that tribal
			 water
			 settlement or that Act of Congress.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited as the Department of the Interior Tribal Self-Governance Act of 2014.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—INDIAN SELF-DETERMINATIONSec. 101. Definitions; reporting and audit requirements; application of provisions.Sec. 102. Contracts by Secretary of the Interior.Sec. 103. Administrative provisions.Sec. 104. Contract funding and indirect costs.Sec. 105. Contract or grant specifications.TITLE II—TRIBAL SELF-GOVERNANCESec. 201. Tribal self-governance.Sec. 202. Effect of certain provisions.IINDIAN
			 SELF-DETERMINATION101.Definitions;
			 reporting and audit requirements; application of provisions(a)DefinitionsSection
			 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b) is amended by striking subsection (j) and inserting the following:(j)self-determination
				contract means a contract entered into under title I (or a grant or
				cooperative agreement used under section 9) between a tribal
			 organization and
				the appropriate Secretary for the planning, conduct, and
			 administration of
				programs or services that are otherwise provided to Indian tribes
			 and members
				of Indian tribes pursuant to Federal law, subject to the condition
			 that, except
				as provided in section 105(a)(3), no contract entered into under
			 title I (or
				grant or cooperative agreement used under section 9) shall be—(1)considered to be a
				procurement contract; or(2)except as provided
				in section 107(a)(1), subject to any Federal procurement law
			 (including
				regulations);.(b)Reporting and
			 audit requirementsSection 5(b) of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450c(b)) is amended—(1)by striking
			 after completion of the project or undertaking referred to in the
			 preceding subsection of this section and inserting after the
			 retention period for the report that is submitted to the Secretary under
			 subsection (a); and(2)by adding at the
			 end the following: The retention period shall be defined in regulations
			 promulgated by the Secretary pursuant to section 414..(c)Application of
			 other provisionsSections 4, 5, 6, 7, 102(c), 104, 105(a)(1),
			 105(f), 110, and 111 of the Indian Self-Determination and Education
			 Assistance
			 Act, as amended (25 U.S.C. 450 et seq.) (Public Law 93–638; 88 Stat. 2203)
			 and
			 section 314 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1991 (Public Law 101–512; 104 Stat. 1959), apply to
			 compacts and funding agreements entered into under title IV.102.Contracts by
			 Secretary of the InteriorSection 102 of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450f) is amended—(1)in subsection
			 (c)(2), by striking economic enterprises and all that follows
			 through except that and inserting economic enterprises
			 (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C.
			 1452)),
			 except that; and(2)by adding at the
			 end the following:(f)Good faith
				requirementIn the negotiation of contracts and
				funding agreements, the Secretary shall—(1)at all times
				negotiate in good faith to maximize implementation of the
			 self-determination
				policy; and(2)carry out this Act
				in a manner that maximizes the policy of tribal self-determination,
			 in a manner
				consistent with—(A)the purposes specified in section 3; and(B)the Department of the Interior Tribal Self-Governance Act of 2014.(g)Rule of
				constructionSubject to section 202 of the
				Department of the Interior Tribal Self-Governance Act of 2014, each provision of this Act and each
				provision of a contract or funding agreement shall be liberally
			 construed for
				the benefit of the Indian tribe participating in
			 self-determination, and any
				ambiguity shall be resolved in favor of the Indian
				tribe..103.Administrative
			 provisionsSection 105 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j) is
			 amended—(1)in subsection (b),
			 in the first sentence, by striking pursuant to and all that
			 follows through of this Act and inserting pursuant to
			 sections 102 and 103; and(2)by adding at the
			 end the following:(p)Interpretation
				by secretaryExcept as otherwise provided by law (including
				section 202 of the Department of the Interior Tribal Self-Governance Act of 2014), the Secretary shall
				interpret all Federal laws (including regulations) and Executive
			 orders in a
				manner that facilitates, to the maximum extent practicable—(1)the inclusion in
				self-determination contracts and funding agreements of—(A)applicable
				programs, services, functions, and activities (or portions
			 thereof); and(B)funds associated
				with those programs, services, functions, and activities;(2)the implementation
				of self-determination contracts and funding agreements; and(3)the achievement of
				tribal health
				objectives..104.Contract
			 funding and indirect costsSection 106(a)(3) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450j–1(a)(3))
			 is
			 amended—(1)in subparagraph
			 (A)—(A)in clause (i), by
			 striking , and and inserting ; and; and(B)in clause (ii), by
			 striking expense related to the overhead incurred and inserting
			 expense incurred by the governing body of the Indian tribe or tribal
			 organization and any overhead expense incurred;(2)by redesignating
			 subparagraph (B) as subparagraph (C); and(3)by inserting after
			 subparagraph (A) the following:(B)In calculating the
				reimbursement rate for expenses described in subparagraph (A)(ii),
			 not less
				than 50 percent of the expenses described in subparagraph (A)(ii)
			 that are
				incurred by the governing body of an Indian tribe or tribal
			 organization
				relating to a Federal program, function, service, or activity
			 carried out
				pursuant to the contract shall be considered to be reasonable and
				allowable..105.Contract or
			 grant specificationsSection
			 108 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
			 450l) is amended—(1)in subsection
			 (a)(2), by inserting subject to subsections (a) and (b) of section
			 102, before contain; and(2)in subsection
			 (f)(2)(A)(ii) of the model agreement contained in subsection (c), by
			 inserting
			 subject to subsections (a) and (b) of section 102 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450f),
			 before such other provisions.IITRIBAL
			 SELF-GOVERNANCE201.Tribal
			 self-governance(a)DefinitionsSection
			 401 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
			 458aa) is amended to read as follows:401.DefinitionsIn this title:(1)CompactThe
				term compact means a self-governance compact entered into under
				section 404.(2)Construction
				program; construction projectThe term construction
				program or construction project means a tribal undertaking
				relating to the administration, planning, environmental
			 determination, design,
				construction, repair, improvement, or expansion of roads, bridges,
			 buildings,
				structures, systems, or other facilities for purposes of housing,
			 law
				enforcement, detention, sanitation, water supply, education,
			 administration,
				community, health, irrigation, agriculture, conservation, flood
			 control,
				transportation, or port facilities, or for other tribal purposes.(3)DepartmentThe
				term Department means the Department of the Interior.(4)Funding
				agreementThe term funding agreement means a funding
				agreement entered into under section 403.(5)Gross
				mismanagementThe term gross mismanagement means a
				significant violation, shown by a preponderance of the evidence, of
			 a compact,
				funding agreement, or statutory or regulatory requirement
			 applicable to Federal
				funds—(A)for a program
				administered by an Indian tribe; or(B)under a compact or
				funding agreement that results in a significant reduction of funds
			 available
				for the programs assumed by an Indian tribe.(6)Inherent federal
				functionThe term inherent Federal function means a
				Federal function that may not legally be delegated to an Indian
			 tribe.(7)ProgramThe
				term program means any program, function, service, or activity (or
				portion thereof) within the Department that is included in a
			 funding
				agreement.(8)SecretaryThe
				term Secretary means the Secretary of the Interior.(9)Self-governanceThe
				term self-governance means the Tribal Self-Governance Program
				established under section 402.(10)Tribal
				shareThe term tribal share means the portion of all
				funds and resources of an Indian tribe that—(A)support any
				program within the Bureau of Indian Affairs, the Office of the
			 Special Trustee, or
				the Office of the Assistant Secretary for Indian Affairs; and(B)are not required
				by the Secretary for the performance of an inherent Federal
				function..(b)EstablishmentSection
			 402 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C.
			 458bb) is amended to read as follows:402.Tribal
				Self-Governance Program(a)EstablishmentThe Secretary shall establish and carry out
				a program within the Department to be known as the Tribal Self-Governance
				Program.(b)Selection of
				Participating Indian Tribes(1)In
				general(A)EligibilityThe
				Secretary, acting through the Director of the Office of
			 Self-Governance, may
				select up to 50 new Indian tribes per year from those eligible
			 under subsection
				(c) to participate in self-governance.(B)Joint
				participationOn the request of each participating Indian tribe,
				two or more otherwise eligible Indian tribes may be treated as a
			 single Indian
				tribe for the purpose of participating in self-governance.(2)Other authorized
				Indian tribe or tribal organizationIf an Indian tribe authorizes
				another Indian tribe or a tribal organization to plan for or carry
			 out a
				program on its behalf under this title, the authorized Indian tribe
			 or tribal
				organization shall have the rights and responsibilities of the
			 authorizing
				Indian tribe (except as otherwise provided in the authorizing
				resolution).(3)Joint
				participationTwo or more Indian tribes that are not otherwise
				eligible under subsection (c) may be treated as a single Indian
			 tribe for the
				purpose of participating in self-governance as a tribal
			 organization if—(A)each Indian tribe
				so requests; and(B)the tribal
				organization itself, or at least one of the Indian tribes
			 participating in the
				tribal organization, is eligible under subsection (c).(4)Tribal
				withdrawal from a tribal organization(A)In
				generalAn Indian tribe that withdraws from participation in a
				tribal organization, in whole or in part, shall be entitled to
			 participate in
				self-governance if the Indian tribe is eligible under subsection
			 (c).(B)Effect of
				withdrawalIf an Indian tribe withdraws from participation in a
				tribal organization, the Indian tribe shall be entitled to its
			 tribal share of
				funds and resources supporting the programs that the Indian tribe
			 is entitled
				to carry out under the compact and funding agreement of the Indian
				tribe.(C)Participation in
				self-governanceThe withdrawal of an Indian tribe from a tribal
				organization shall not affect the eligibility of the tribal
			 organization to
				participate in self-governance on behalf of one or more other
			 Indian tribes, if
				the tribal organization still qualifies under subsection (c).(D)Withdrawal
				process(i)In
				generalAn Indian tribe may, by tribal resolution, fully or
				partially withdraw its tribal share of any program in a funding
			 agreement from
				a participating tribal organization.(ii)NotificationThe
				Indian tribe shall provide a copy of the tribal resolution
			 described in clause
				(i) to the Secretary.(iii)Effective
				date(I)In
				generalA withdrawal under clause (i) shall become effective on
				the date that is specified in the tribal resolution and mutually
			 agreed upon by
				the Secretary, the withdrawing Indian tribe, and the tribal
			 organization that
				signed the compact and funding agreement on behalf of the
			 withdrawing Indian
				tribe or tribal organization.(II)No specified
				dateIn the absence of a date specified in the resolution, the
				withdrawal shall become effective on—(aa)the
				earlier of—(AA)1 year after the
				date of submission of the request; and(BB)the date on which
				the funding agreement expires; or(bb)such date as may
				be mutually agreed upon by the Secretary, the withdrawing Indian
			 tribe, and the
				tribal organization that signed the compact and funding agreement
			 on behalf of
				the withdrawing Indian tribe or tribal organization.(E)Distribution of
				fundsIf an Indian tribe or tribal organization eligible to enter
				into a self-determination contract under title I or a compact or
			 funding
				agreement under this title fully or partially withdraws from a
			 participating
				tribal organization, the withdrawing Indian tribe—(i)may elect to enter
				into a self-determination contract or compact, in which case—(I)the withdrawing
				Indian tribe or tribal organization shall be entitled to its tribal
			 share of
				unexpended funds and resources supporting the programs that the
			 Indian tribe
				will be carrying out under its own self-determination contract or
			 compact and
				funding agreement (calculated on the same basis as the funds were
			 initially
				allocated to the funding agreement of the tribal organization); and(II)the funds
				referred to in subclause (I) shall be withdrawn by the Secretary
			 from the
				funding agreement of the tribal organization and transferred to the
			 withdrawing
				Indian tribe, on the condition that sections 102 and 105(i), as
			 appropriate,
				shall apply to the withdrawing Indian tribe; or(ii)may elect not to
				enter into a self-determination contract or compact, in which case
			 all
				unexpended funds and resources associated with the withdrawing
			 Indian tribe’s
				returned programs (calculated on the same basis as the funds were
			 initially
				allocated to the funding agreement of the tribal organization)
			 shall be
				returned by the tribal organization to the Secretary for operation
			 of the
				programs included in the withdrawal.(F)Return to mature
				contract statusIf an Indian tribe elects to operate all or some
				programs carried out under a compact or funding agreement under
			 this title
				through a self-determination contract under title I, at the option
			 of the
				Indian tribe, the resulting self-determination contract shall be a
			 mature
				self-determination contract as long as the Indian tribe meets the
			 requirements
				set forth in section 4(h).(c)EligibilityTo
				be eligible to participate in self-governance, an Indian tribe
			 shall—(1)successfully
				complete the planning phase described in subsection (d);(2)request
				participation in self-governance by resolution or other official
			 action by the
				tribal governing body; and(3)demonstrate, for
				the 3 fiscal years preceding the date on which the Indian tribe
			 requests
				participation, financial stability and financial management
			 capability as
				evidenced by the Indian tribe having no uncorrected significant and
			 material
				audit exceptions in the required annual audit of its
			 self-determination or
				self-governance agreements with any Federal agency.(d)Planning
				phase(1)In
				generalAn Indian tribe seeking to begin participation in
				self-governance shall complete a planning phase as provided in this
				subsection.(2)ActivitiesThe
				planning phase shall—(A)be conducted to
				the satisfaction of the Indian tribe; and(B)include—(i)legal and
				budgetary research; and(ii)internal tribal
				government planning, training, and organizational preparation.(e)Grants(1)In
				generalSubject to the availability of appropriations, an Indian
				tribe or tribal organization that meets the requirements of
			 paragraphs (2) and
				(3) of subsection (c) shall be eligible for grants—(A)to plan for
				participation in self-governance; and(B)to negotiate the
				terms of participation by the Indian tribe or tribal organization
			 in
				self-governance, as set forth in a compact and a funding agreement.(2)Receipt of grant
				not requiredReceipt of a grant under paragraph (1) shall not be
				a requirement of participation in
				self-governance..(c)Funding
			 agreementsSection 403 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 458cc)
			 is
			 amended—(1)by striking
			 subsection (a) and inserting the following:(a)AuthorizationThe
				Secretary shall, on the request of any Indian tribe or tribal
			 organization,
				enter into a written funding agreement with the governing body of
			 the Indian
				tribe or the tribal organization in a manner consistent with—(1)the trust
				responsibility of the Federal Government, treaty obligations, and
			 the
				government-to-government relationship between Indian tribes and the
			 United
				States; and(2)subsection
				(b).;(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)in
			 the matter preceding subparagraph (A), by striking without regard to the
			 agency or office of the Bureau of Indian Affairs and inserting
			 the Office of the Assistant Secretary for Indian Affairs, and the Office
			 of the Special Trustee, without regard to the agency or office of that
			 Bureau
			 or those Offices;(ii)in
			 subparagraph (B), by striking and;(iii)in subparagraph
			 (C), by inserting and after the semicolon at the end; and(iv)by
			 adding at the end the following:(D)any other
				programs, services, functions, or activities (or portions thereof)
			 that are
				provided through the Bureau of Indian Affairs, the Office of the
			 Assistant
				Secretary for Indian Affairs, or the Office of the Special Trustee
			 with respect
				to which Indian tribes or Indians are primary or significant
				beneficiaries;;(B)in paragraph
			 (2)—(i)by
			 striking section 405(c) and inserting section
			 413(c); and(ii)by
			 inserting and after the semicolon at the end;(C)in paragraph (3),
			 by striking the semicolon at the end and inserting a period; and(D)by striking
			 paragraphs (4) through (9); and(3)by adding at the
			 end the following:(m)Other
				provisions(1)Excluded
				fundingA funding agreement shall not authorize an Indian tribe
				to plan, conduct, administer, or receive tribal share funding under
			 any program
				that—(A)is provided under
				the Tribally Controlled Colleges and Universities Assistance Act of
			 1978 (25
				U.S.C. 1801 et seq.); or(B)is provided for
				elementary and secondary schools under the formula developed under
			 section 1127
				of the Education Amendments of 1978 (25 U.S.C. 2007).(2)Services,
				functions, and responsibilitiesA funding agreement shall
				specify—(A)the services to
				be provided under the funding agreement;(B)the functions to
				be performed under the funding agreement; and(C)the
				responsibilities of the Indian tribe and the Secretary under the
			 funding
				agreement.(3)Base
				budgetA funding agreement shall, at the option of the Indian
				tribe, provide for a stable base budget specifying the recurring
			 funds (which
				may include funds available under section 106(a)) to be transferred
			 to the
				Indian tribe, for such period as the Indian tribe specifies in the
			 funding
				agreement, subject to annual adjustment only to reflect changes in
				congressional appropriations.(4)No waiver of
				trust responsibilityA funding agreement shall prohibit the
				Secretary from waiving, modifying, or diminishing in any way the
			 trust
				responsibility of the United States with respect to Indian tribes
			 and
				individual Indians that exists under treaties, Executive orders,
			 court
				decisions, and other laws.(n)AmendmentThe
				Secretary shall not revise, amend, or require additional terms in a
			 new or
				subsequent funding agreement without the consent of the Indian
			 tribe, unless
				such terms are required by Federal law.(o)Effective
				dateA funding agreement shall become effective on the date
				specified in the funding agreement.(p)Existing and
				subsequent funding agreements(1)Subsequent
				funding agreementsAbsent notification from an Indian tribe that
				the Indian tribe is withdrawing or retroceding the operation of one
			 or more
				programs identified in a funding agreement, or unless otherwise
			 agreed to by
				the parties to the funding agreement or by the nature of any
			 noncontinuing
				program, service, function, or activity contained in a funding
				agreement—(A)a funding
				agreement shall remain in full force and effect until a subsequent
			 funding
				agreement is executed, with funding paid annually for each fiscal
			 year the
				agreement is in effect; and(B)the term of the
				subsequent funding agreement shall be retroactive to the end of the
			 term of the
				preceding funding agreement for the purposes of calculating the
			 amount of
				funding to which the Indian tribe is entitled.(2)DisputesDisputes
				over the implementation of paragraph (1)(A) shall be subject to
			 section
				406(c).(3)Existing
				funding agreementsAn Indian tribe that was participating in
				self-governance under this title on the date of enactment of the
				Department of the Interior Tribal Self-Governance Act of 2014 shall have the option at any time
				after that date—(A)to retain its
				existing funding agreement (in whole or in part) to the extent that
			 the
				provisions of that funding agreement are not directly contrary to
			 any express
				provision of this title; or(B)to negotiate a
				new funding agreement in a manner consistent with this title.(4)Multiyear
				funding agreementsAn Indian tribe may, at the discretion of the
				Indian tribe, negotiate with the Secretary for a funding agreement
			 with a term
				that exceeds 1
				year..(d)General
			 revisionsTitle IV of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 458aa et seq.) is amended by striking sections
			 404
			 through 408 and inserting the following:404.Compacts(a)In
				generalThe Secretary shall negotiate and enter into a written
				compact with each Indian tribe participating in self-governance in
			 a manner
				consistent with the trust responsibility of the Federal Government,
			 treaty
				obligations, and the government-to-government relationship between
			 Indian
				tribes and the United States.(b)ContentsA
				compact under subsection (a) shall—(1)specify and affirm
				the general terms of the government-to-government relationship
			 between the
				Indian tribe and the Secretary; and(2)include such terms
				as the parties intend shall control during the term of the compact.(c)AmendmentA
				compact under subsection (a) may be amended only by agreement of
			 the
				parties.(d)Effective
				dateThe effective date of a compact under subsection (a) shall
				be—(1)the date of the
				execution of the compact by the parties; or(2)such date as is mutually agreed upon by the parties.(e)DurationA
				compact under subsection (a) shall remain in effect—(1)for so long as
				permitted by Federal law; or(2)until termination
				by written agreement, retrocession, or reassumption.(f)Existing
				compactsAn Indian tribe participating in self-governance under
				this title, as in effect on the date of enactment of the
				Department of the Interior Tribal Self-Governance Act of 2014, shall have the option at any time
				after that date—(1)to retain its
				negotiated compact (in whole or in part) to the extent that the
			 provisions of
				the compact are not directly contrary to any express provision of
			 this title;
				or(2)to negotiate a new
				compact in a manner consistent with this title.405.General
				provisions(a)ApplicabilityAn
				Indian tribe and the Secretary shall include in any compact or
			 funding
				agreement provisions that reflect the requirements of this title.(b)Conflicts of
				interestAn Indian tribe participating in self-governance shall
				ensure that internal measures are in place to address, pursuant to
			 tribal law
				and procedures, conflicts of interest in the administration of
			 programs.(c)Audits(1)Single agency
				audit actChapter 75 of title 31, United States Code, shall apply
				to a funding agreement under this title.(2)Cost
				principlesAn Indian tribe shall apply cost principles under the
				applicable Office of Management and Budget circular, except as
			 modified
				by—(A)any provision of
				law, including section 106; or(B)any exemptions to
				applicable Office of Management and Budget circulars subsequently
			 granted by
				the Office of Management and Budget.(3)Federal
				claimsAny claim by the Federal Government against an Indian
				tribe relating to funds received under a funding agreement based on
			 any audit
				under this subsection shall be subject to section 106(f).(d)Redesign and
				consolidationExcept as provided in section 407, an Indian tribe
				may redesign or consolidate programs or reallocate funds for
			 programs in any
				manner that the Indian tribe determines to be in the best interest
			 of the
				Indian community being served, so long as that the redesign or
			 consolidation
				does not have the effect of denying eligibility for services to
			 population
				groups otherwise eligible to be served under applicable Federal
			 law, except
				that, with respect to the reallocation, consolidation, and redesign
			 of programs
				described in subsection (b)(2) or (c) of section 403, a joint
			 agreement between
				the Secretary and the Indian tribe shall be required.(e)Retrocession(1)In
				generalAn Indian tribe may fully or partially retrocede to the
				Secretary any program under a compact or funding agreement.(2)Effective
				date(A)AgreementUnless
				an Indian tribe rescinds a request for retrocession under paragraph
			 (1), the
				retrocession shall become effective on the date specified by the
			 parties in the
				compact or funding agreement.(B)No
				agreementIn the absence of a specification of an effective date
				in the compact or funding agreement, the retrocession shall become
			 effective
				on—(i)the earlier
				of—(I)1 year after the
				date on which the request is submitted; and(II)the date on which
				the funding agreement expires; or(ii)such date as may
				be mutually agreed upon by the Secretary and the Indian tribe.(f)NonduplicationA
				funding agreement shall provide that, for the period for which, and
			 to the
				extent to which, funding is provided to an Indian tribe under this
			 title, the
				Indian tribe—(1)shall not be
				entitled to contract with the Secretary for funds under section
			 102, except
				that the Indian tribe shall be eligible for new programs on the
			 same basis as
				other Indian tribes; and(2)shall be
				responsible for the administration of programs in accordance with
			 the compact
				or funding agreement.(g)Records(1)In
				generalUnless an Indian tribe specifies otherwise in the compact
				or funding agreement, records of an Indian tribe shall not be
			 considered to be
				Federal records for purposes of chapter 5 of title 5, United States
				Code.(2)Recordkeeping
				systemAn Indian tribe shall—(A)maintain a
				recordkeeping system; and(B)on a notice period
				of not less than 30 days, provide the Secretary with reasonable
			 access to the
				records to enable the Department to meet the requirements of
			 sections 3101
				through 3106 of title 44, United States Code.406.Provisions
				relating to the secretary(a)Trust
				evaluationsA funding agreement shall include a provision to
				monitor the performance of trust functions by the Indian tribe
			 through the
				annual trust evaluation.(b)Reassumption(1)In
				generalA compact or funding agreement shall include provisions
				for the Secretary to reassume a program and associated funding if
			 there is a
				specific finding relating to that program of—(A)imminent jeopardy
				to a trust asset, a natural resource, or public health and safety
			 that—(i)is
				caused by an act or omission of the Indian tribe; and(ii)arises out of a
				failure to carry out the compact or funding agreement; or(B)gross
				mismanagement with respect to funds transferred to an Indian tribe
			 under a
				compact or funding agreement, as determined by the Secretary in
			 consultation
				with the Inspector General, as appropriate.(2)ProhibitionThe
				Secretary shall not reassume operation of a program, in whole or
			 part,
				unless—(A)the Secretary
				first provides written notice and a hearing on the record to the
			 Indian tribe;
				and(B)the Indian tribe
				does not take corrective action to remedy the mismanagement of the
			 funds or
				programs, or the imminent jeopardy to a trust asset, natural
			 resource, or
				public health and safety.(3)Exception(A)In
				generalNotwithstanding paragraph (2), the Secretary may, on
				written notice to the Indian tribe, immediately reassume operation
			 of a program
				if—(i)the Secretary
				makes a finding of imminent and substantial jeopardy and
			 irreparable harm to a
				trust asset, a natural resource, or the public health and safety
			 caused by an
				act or omission of the Indian tribe; and(ii)the imminent and
				substantial jeopardy, and irreparable harm to the trust asset,
			 natural
				resource, or public health and safety arises out of a failure by
			 the Indian
				tribe to carry out the terms of an applicable compact or funding
				agreement.(B)ReassumptionIf
				the Secretary reassumes operation of a program under subparagraph
			 (A), the
				Secretary shall provide the Indian tribe with a hearing on the
			 record not later
				than 10 days after the date of reassumption.(c)Inability To
				agree on compact or funding agreement(1)Final
				offerIf the Secretary and a participating Indian tribe are
				unable to agree, in whole or in part, on the terms of a compact or
			 funding
				agreement (including funding levels), the Indian tribe may submit a
			 final offer
				to the Secretary.(2)DeterminationNot
				more than 60 days after the date of receipt of a final offer by the
			 one or more
				officials designated pursuant to paragraph (4), the Secretary shall
			 review and
				make a determination with respect to the final offer.(3)ExtensionsThe
				deadline described in paragraph (2) may be extended for any length
			 of time, as
				agreed upon by both the Indian tribe and the Secretary.(4)Designated
				officials(A)In
				generalThe Secretary shall designate one or more appropriate
				officials in the Department to receive a copy of the final offer
			 described in
				paragraph (1).(B)No
				designationIf no official is designated, the Executive
				Secretariat of the Secretary shall be the designated official.(5)No timely
				determinationExcept as otherwise provided in section 202 of the
				Department of the Interior Tribal Self-Governance Act of 2014, if the Secretary fails to make a
				determination with respect to a final offer within the period
			 specified in
				paragraph (2), the Secretary shall be deemed to have agreed to the
				offer.(6)Rejection of
				final offer(A)In
				generalIf the Secretary rejects a final offer (or one or more
				provisions or funding levels in a final offer), the Secretary
			 shall—(i)provide timely
				written notification to the Indian tribe that contains a specific
			 finding that
				clearly demonstrates, or that is supported by a controlling legal
			 authority,
				that—(I)the amount of
				funds proposed in the final offer exceeds the applicable funding
			 level as
				determined under section 106(a)(1);(II)the program that
				is the subject of the final offer is an inherent Federal function
			 or is subject
				to the discretion of the Secretary under section 403(c);(III)the Indian tribe
				cannot carry out the program in a manner that would not result in
			 significant
				danger or risk to the public health or safety, to natural
			 resources, or to
				trust resources;(IV)the Indian tribe
				is not eligible to participate in self-governance under section
			 402(c);(V)the funding
				agreement would violate a Federal statute or regulation; or(VI)with respect to
				a program or portion of a program included in a final offer
			 pursuant to section
				403(b)(2), the program or the portion of the program is not
			 otherwise available
				to Indian tribes or Indians under section 102(a)(1)(E);(ii)provide technical
				assistance to overcome the objections stated in the notification
			 required by
				clause (i);(iii)provide the
				Indian tribe with—(I)a hearing on the
				record with the right to engage in full discovery relevant to any
			 issue raised
				in the matter; and(II)the opportunity
				for appeal on the objections raised (except that the Indian tribe
			 may, in lieu
				of filing such appeal, directly proceed to initiate an action in a
			 United
				States district court under section 110(a)); and(iv)provide the
				Indian tribe the option of entering into the severable portions of
			 a final
				proposed compact or funding agreement (including a lesser funding
			 amount, if
				any), that the Secretary did not reject, subject to any additional
			 alterations
				necessary to conform the compact or funding agreement to the
			 severed
				provisions.(B)Effect of
				exercising certain optionIf an Indian tribe exercises the option
				specified in subparagraph (A)(iv)—(i)the Indian tribe
				shall retain the right to appeal the rejection by the Secretary
			 under this
				section; and(ii)clauses (i),
				(ii), and (iii) of subparagraph (A) shall apply only to the portion
			 of the
				proposed final compact or funding agreement that was rejected by
			 the
				Secretary.(d)Burden of
				proofIn any administrative action, hearing, or appeal or civil
				action brought under this section, the Secretary shall have the
			 burden of
				proof—(1)of demonstrating, by a preponderance of the
				evidence, the validity of the grounds for a reassumption under
			 subsection (b);
				and(2)of clearly
				demonstrating the validity of the grounds for rejecting a final
			 offer made
				under subsection (c).(e)Good
				faith(1)In
				generalIn the negotiation of compacts and
				funding agreements, the Secretary shall at all times negotiate in
			 good faith to
				maximize implementation of the self-governance policy.(2)PolicyThe Secretary shall
				carry out this title in a manner that maximizes the policy of
			 tribal
				self-governance.(f)Savings(1)In
				generalTo the extent that programs carried out for the benefit
				of Indian tribes and tribal organizations under this title reduce
			 the
				administrative or other responsibilities of the Secretary with
			 respect to the
				operation of Indian programs and result in savings that have not
			 otherwise been
				included in the amount of tribal shares and other funds determined
			 under
				section 408(c), except for funding agreements entered into for
			 programs under
				section 403(c), the Secretary shall make such savings available to
			 the Indian
				tribes or tribal organizations for the provision of additional
			 services to
				program beneficiaries in a manner equitable to directly served,
			 contracted, and
				compacted programs.(2)Discretionary
				programs of special significanceFor any savings generated as a
				result of the assumption of a program by an Indian tribe under
			 section 403(c),
				such savings shall be made available to that Indian tribe.(g)Trust
				responsibilityThe Secretary may not waive, modify, or diminish
				in any way the trust responsibility of the United States with
			 respect to Indian
				tribes and individual Indians that exists under treaties, Executive
			 orders,
				other laws, or court decisions.(h)DecisionmakerA
				decision that constitutes final agency action and relates to an
			 appeal within
				the Department conducted under subsection (c)(4) may be made by—(1)an official of the
				Department who holds a position at a higher organizational level
			 within the
				Department than the level of the departmental agency in which the
			 decision that
				is the subject of the appeal was made; or(2)an administrative
				law judge.(i)Rules of
				constructionSubject to section 202 of the
				Department of the Interior Tribal Self-Governance Act of 2014, each provision of this title and
				each provision of a compact or funding agreement shall be liberally
			 construed
				for the benefit of the Indian tribe participating in
			 self-governance, and any
				ambiguity shall be resolved in favor of the Indian tribe.407.Construction
				programs and projects(a)In
				generalIndian tribes participating in tribal self-governance may
				carry out construction projects under this title.(b)Tribal option To
				carry out certain federal environmental activitiesIn carrying
				out a construction project under this title, an Indian tribe may,
			 subject to
				the agreement of the Secretary, elect to assume some Federal
			 responsibilities
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.),
				the National Historic Preservation Act (16 U.S.C. 470 et seq.), and
			 related
				provisions of law and regulations that would apply if the Secretary
			 were to
				undertake a construction project, by adopting a resolution—(1)designating a
				certifying tribal officer to represent the Indian tribe and to
			 assume the
				status of a responsible Federal official under those Acts or
			 regulations;
				and(2)accepting the
				jurisdiction of the United States courts for the purpose of
			 enforcing the
				responsibilities of the certifying tribal officer assuming the
			 status of a
				responsible Federal official under those Acts or regulations.(c)Savings
				clauseNotwithstanding subsection (b), nothing in this section
				authorizes the Secretary to include in any compact or funding
			 agreement duties
				of the Secretary under the National Environmental Policy Act (42
			 U.S.C. 4321 et
				seq.), the National Historic Preservation Act (16 U.S.C. 470 et
			 seq.), and
				other related provisions of law that are inherent Federal
			 functions.(d)Codes and
				standardsIn carrying out a construction project under this
				title, an Indian tribe shall—(1)adhere to
				applicable Federal, State, local, and tribal building codes,
			 architectural and
				engineering standards, and applicable Federal guidelines regarding
			 design,
				space, and operational standards, appropriate for the particular
			 project;
				and(2)use only
				architects and engineers who—(A)are licensed to
				practice in the State in which the facility will be built; and(B)certify
				that—(i)they are qualified
				to perform the work required by the specific construction involved;
			 and(ii)upon completion
				of design, the plans and specifications meet or exceed the
			 applicable
				construction and safety codes.(e)Tribal
				accountability(1)In
				generalIn carrying out a construction project under this title,
				an Indian tribe shall assume responsibility for the successful
			 completion of
				the construction project and of a facility that is usable for the
			 purpose for
				which the Indian tribe received funding.(2)RequirementsFor
				each construction project carried out by an Indian tribe under this
			 title, the
				Indian tribe and the Secretary shall negotiate a provision to be
			 included in
				the funding agreement that identifies—(A)the approximate
				start and completion dates for the project, which may extend over a
			 period of
				one or more years;(B)a general
				description of the project, including the scope of work, references
			 to design
				criteria, and other terms and conditions;(C)the
				responsibilities of the Indian tribe and the Secretary for the
			 project;(D)how
				project-related environmental considerations will be addressed;(E)the amount of
				funds provided for the project;(F)the obligations of
				the Indian tribe to comply with the codes referenced in subsection
			 (d)(1) and
				applicable Federal laws and regulations;(G)the agreement of
				the parties over who will bear any additional costs necessary to
			 meet changes
				in scope, or errors or omissions in design and construction; and(H)the agreement of
				the Secretary to issue a certificate of occupancy, if requested by
			 the Indian
				tribe, based upon the review and verification by the Secretary, to
			 the
				satisfaction of the Secretary, that the Indian tribe has secured
			 upon
				completion the review and approval of the plans and specifications,
			 sufficiency
				of design, life safety, and code compliance by qualified, licensed,
			 and
				independent architects and engineers.(f)Funding(1)In
				generalFunding appropriated for
				construction projects carried out under this title shall be
			 included in funding
				agreements as annual or semiannual advance payments at the option
			 of the Indian
				tribe.(2)Advance
				paymentsThe Secretary shall include all
				associated project contingency funds with each advance payment, and
			 the Indian
				tribe shall be responsible for the management of such contingency
			 funds.(g)NegotiationsAt
				the option of the Indian tribe, construction project funding
			 proposals shall be
				negotiated pursuant to the statutory process in section 105, and
			 any resulting
				construction project agreement shall be incorporated into the
			 funding agreement
				as addenda.(h)Federal review
				and verification(1)In
				generalOn a schedule negotiated by the Secretary and the Indian
				tribe—(A)the Secretary
				shall review and verify, to the satisfaction of the Secretary, that
			 project
				planning and design documents prepared by the Indian tribe in
			 advance of
				initial construction are in conformity with the obligations of the
			 Indian tribe
				under subsection (d); and(B)before the project
				planning and design documents are implemented, the Secretary shall
			 review and
				verify to the satisfaction of the Secretary that subsequent
			 document amendments
				which result in a significant change in construction are in
			 conformity with the
				obligations of the Indian tribe under subsection (d).(2)ReportsThe
				Indian tribe shall provide the Secretary with project progress and
			 financial
				reports not less than semiannually.(3)Oversight
				visitsThe Secretary may conduct onsite project oversight visits
				semiannually or on an alternate schedule agreed to by the Secretary
			 and the
				Indian tribe.(i)Application of
				other lawsUnless otherwise agreed to by the Indian tribe and
				except as otherwise provided in this Act, no provision of the
			 Office of Federal
				Procurement Policy Act (41 U.S.C. 401 et seq.), the Federal
			 Acquisition
				Regulations issued pursuant to that Act, or any other law or
			 regulation
				pertaining to Federal procurement (including Executive orders)
			 shall apply to
				any construction program or project carried out under this title.(j)Future
				fundingUpon completion of a facility
				constructed under this title, the Secretary shall include the
			 facility among
				those eligible for annual operation and maintenance funding support
			 comparable
				to that provided for similar facilities funded by the Department as
			 annual
				appropriations are available and to the extent that the facility
			 size and
				complexity and other factors do not exceed the funding formula
			 criteria for
				comparable buildings.(k)ApplicabilityNotwithstanding any other provision of this section, section 202 of the Department of the Interior Tribal Self-Governance Act of 2014 applies to subsections (a) through (j).408.Payment(a)In
				generalAt the request of the governing body of an Indian tribe
				and under the terms of an applicable funding agreement, the
			 Secretary shall
				provide funding to the Indian tribe to carry out the funding
			 agreement.(b)Advance annual
				paymentAt the option of the Indian tribe, a funding agreement
				shall provide for an advance annual payment to an Indian tribe.(c)Amount(1)In
				generalSubject to subsection (e) and sections 403 and 405, the
				Secretary shall provide funds to the Indian tribe under a funding
			 agreement for
				programs in an amount that is equal to the amount that the Indian
			 tribe would
				have been entitled to receive under contracts and grants under this
			 Act
				(including amounts for direct program and contract support costs
			 and, in
				addition, any funds that are specifically or functionally related
			 to the
				provision by the Secretary of services and benefits to the Indian
			 tribe or its
				members) without regard to the organization level within the
			 Department at
				which the programs are carried out.(2)Savings
				clauseNothing in this section reduces programs, services, or
				funds of, or provided to, another Indian tribe.(d)Timing(1)In
				generalPursuant to the terms of any compact or funding agreement
				entered into under this title, the Secretary shall transfer to the
			 Indian tribe
				all funds provided for in the funding agreement, pursuant to
			 subsection (c),
				and provide funding for periods covered by joint resolution adopted
			 by Congress
				making continuing appropriations, to the extent permitted by such
				resolution.(2)TransfersNot
				later than 1 year after the date of enactment of the
				Department of the Interior Tribal Self-Governance Act of 2014, in any instance in which a funding
				agreement requires an annual transfer of funding to be made at the
			 beginning of
				a fiscal year or requires semiannual or other periodic transfers of
			 funding to
				be made commencing at the beginning of a fiscal year, the first
			 such transfer
				shall be made not later than 10 days after the apportionment of
			 such funds by
				the Office of Management and Budget to the Department, unless the
			 funding
				agreement provides otherwise.(e)AvailabilityFunds
				for trust services to individual Indians shall be available under a
			 funding
				agreement only to the extent that the same services that would have
			 been
				provided by the Secretary are provided to individual Indians by the
			 Indian
				tribe.(f)Multiyear
				fundingA funding agreement may provide for multiyear
				funding.(g)Limitations on
				authority of the secretaryThe Secretary shall not—(1)fail to transfer
				to an Indian tribe its full share of any central, headquarters,
			 regional, area,
				or service unit office or other funds due under this title for
			 programs
				eligible under paragraph (1) or (2) of section 403(b), except as
			 required by
				Federal law;(2)withhold any
				portion of such funds for transfer over a period of years; or(3)reduce the amount
				of funds required under this title—(A)to make funding
				available for self-governance monitoring or administration by the
				Secretary;(B)in subsequent
				years, except as necessary as a result of—(i)a
				reduction in appropriations from the previous fiscal year for the
			 program to be
				included in a compact or funding agreement;(ii)a
				congressional directive in legislation or an accompanying report;(iii)a tribal
				authorization;(iv)a
				change in the amount of pass-through funds subject to the terms of
			 the funding
				agreement; or(v)completion of an
				activity under a program for which the funds were provided;(C)to pay for Federal
				functions, including—(i)Federal pay
				costs;(ii)Federal employee
				retirement benefits;(iii)automated data
				processing;(iv)technical
				assistance; and(v)monitoring of
				activities under this title; or(D)to pay for costs
				of Federal personnel displaced by self-determination contracts
			 under this Act
				or self-governance under this title.(h)Federal
				resourcesIf an Indian tribe elects to carry out a compact or
				funding agreement with the use of Federal personnel, Federal
			 supplies
				(including supplies available from Federal warehouse facilities),
			 Federal
				supply sources (including lodging, airline transportation, and
			 other means of
				transportation, including the use of interagency motor pool
			 vehicles), or other
				Federal resources (including supplies, services, and resources
			 available to the
				Secretary under any procurement contracts in which the Department
			 is eligible
				to participate), the Secretary shall, as soon as practicable,
			 acquire and
				transfer such personnel, supplies, or resources to the Indian tribe
			 under this
				title.(i)Prompt payment
				actChapter 39 of title 31, United States Code, shall apply to
				the transfer of funds due under a compact or funding agreement
			 authorized under
				this title.(j)Interest or
				other income(1)In
				generalAn Indian tribe may retain interest or income earned on
				any funds paid under a compact or funding agreement to carry out
			 governmental
				purposes.(2)No effect on
				other amountsThe retention of interest or income under paragraph
				(1) shall not diminish the amount of funds an Indian tribe is
			 entitled to
				receive under a funding agreement in the year the interest or
			 income is earned
				or in any subsequent fiscal year.(3)Investment
				standardFunds transferred under this title shall be managed by
				the Indian tribe using the prudent investment standard, provided
			 that the
				Secretary shall not be liable for any investment losses of funds
			 managed by the
				Indian tribe that are not otherwise guaranteed or insured by the
			 Federal
				Government.(k)Carryover of
				funds(1)In
				generalNotwithstanding any provision of an appropriations Act,
				all funds paid to an Indian tribe in accordance with a compact or
			 funding
				agreement shall remain available until expended.(2)Effect of
				carryoverIf an Indian tribe elects to carry over funding from 1
				year to the next, the carryover shall not diminish the amount of
			 funds the
				Indian tribe is entitled to receive under a funding agreement in
			 that fiscal
				year or any subsequent fiscal year.(l)Limitation of
				costs(1)In
				generalAn Indian tribe shall not be obligated to continue
				performance that requires an expenditure of funds in excess of the
			 amount of
				funds transferred under a compact or funding agreement.(2)Notice of
				insufficiencyIf at any time the Indian tribe has reason to
				believe that the total amount provided for a specific activity
			 under a compact
				or funding agreement is insufficient, the Indian tribe shall
			 provide reasonable
				notice of such insufficiency to the Secretary.(3)Suspension of
				performanceIf, after notice under paragraph (2), the Secretary
				does not increase the amount of funds transferred under the funding
			 agreement,
				the Indian tribe may suspend performance of the activity until such
			 time as
				additional funds are transferred.(4)Savings
				clauseNothing in this section reduces any programs, services, or
				funds of, or provided to, another Indian tribe.(m)Distribution of
				fundsThe Office of Self-Governance shall be responsible for
				distribution of all Bureau of Indian Affairs funds provided under
			 this title
				unless otherwise agreed by the parties to an applicable funding
				agreement.(n)ApplicabilityNotwithstanding any other provision of this section, section
				202 of the Department of the Interior Tribal Self-Governance Act of 2014 applies to subsections (a) through
				(m).409.Facilitation(a)In
				generalExcept as otherwise provided by law (including section
				202 of the Department of the Interior Tribal Self-Governance Act of 2014), the Secretary shall interpret each
				Federal law and regulation in a manner that facilitates—(1)the inclusion of
				programs in funding agreements; and(2)the implementation
				of funding agreements.(b)Regulation
				waiver(1)RequestAn
				Indian tribe may submit to the Secretary a written request for a
			 waiver of
				applicability of a Federal regulation, including—(A)an identification
				of the specific text in the regulation sought to be waived; and(B)the basis for the
				request.(2)Determination by
				the secretaryNot later than 120 days after receipt by the
				Secretary and the designated officials under paragraph (4) of a
			 request under
				paragraph (1), the Secretary shall approve or deny the requested
			 waiver in
				writing to the Indian tribe.(3)ExtensionsThe
				deadline described in paragraph (2) may be extended for any length
			 of time, as
				agreed upon by both the Indian tribe and the Secretary.(4)Designated
				officialsThe Secretary shall designate one or more appropriate
				officials in the Department to receive a copy of the waiver request
			 described
				in paragraph (1).(5)Grounds for
				denialThe Secretary may deny a request under paragraph
				(1)—(A)for a program
				eligible under paragraph (1) or (2) of section 403(b), only upon a
			 specific
				finding by the Secretary that the identified text in the regulation
			 may not be
				waived because such a waiver is prohibited by Federal law; and(B)for a program
				eligible under section 403(c), upon a specific finding by the
			 Secretary that
				the waiver is prohibited by Federal law or is inconsistent with the
			 express
				provisions of the funding agreement.(6)Failure to make
				determinationIf the Secretary fails to approve or deny a waiver
				request within the period required under paragraph (2), the
			 Secretary shall be
				deemed to have approved the request.(7)FinalityA
				decision of the Secretary under this section shall be final for the
				Department.410.DisclaimersNothing in this title expands or alters any
				statutory authority of the Secretary in a manner that authorizes
			 the Secretary
				to enter into any agreement under section 403—(1)with respect to an
				inherent Federal function;(2)in a case in which
				the law establishing a program explicitly prohibits the type of
			 participation
				sought by the Indian tribe (without regard to whether one or more
			 Indian tribes
				are identified in the authorizing law); or(3)that limits or
				reduces in any way the services, contracts, or funds that any other
			 Indian
				tribe or tribal organization is eligible to receive under section
			 102 or any
				other applicable Federal law.411.Discretionary
				application of other sections(a)In
				generalExcept as otherwise provided in section 101(c), at the
				option of a participating Indian tribe or Indian tribes, any of the
			 provisions
				of title I may be incorporated in any compact or funding agreement
			 under this
				title.(b)EffectEach
				incorporated provision under subsection (a) shall—(1)have the same
				force and effect as if set out in full in this title;(2)supplement or
				replace any related provision in this title; and(3)apply to any
				agency otherwise governed by this title.(c)Effective
				dateIf an Indian tribe requests incorporation at the negotiation
				stage of a compact or funding agreement, the incorporation shall—(1)be effective
				immediately; and(2)control the
				negotiation and resulting compact and funding agreement.412.Annual Budget
				listThe Secretary shall list,
				in the annual budget request submitted to Congress under section
			 1105 of title
				31, United States Code, any funds proposed to be included in
			 funding agreements
				authorized under this Act.413.Reports(a)In
				general(1)RequirementOn
				January 1 of each year, the Secretary shall submit to Congress a
			 report
				regarding the administration of this title.(2)AnalysisAny
				Indian tribe may submit to the Office of Self-Governance and to the
			 appropriate
				Committees of Congress a detailed annual analysis of unmet tribal
			 needs for
				funding agreements under this title.(b)ContentsThe
				report under subsection (a)(1) shall—(1)be compiled from
				information contained in funding agreements, annual audit reports,
			 and data of
				the Secretary regarding the disposition of Federal funds;(2)identify—(A)the relative costs
				and benefits of self-governance;(B)with
				particularity, all funds that are specifically or functionally
			 related to the
				provision by the Secretary of services and benefits to
			 self-governance Indian
				tribes and members of Indian tribes;(C)the funds
				transferred to each Indian tribe and the corresponding reduction in
			 the Federal
				employees and workload; and(D)the funding
				formula for individual tribal shares of all Central Office funds,
			 together with
				the comments of affected Indian tribes, developed under subsection
			 (d);(3)before being
				submitted to Congress, be distributed to the Indian tribes for
			 comment (with a
				comment period of no less than 30 days);(4)include the
				separate views and comments of each Indian tribe or tribal
			 organization;
				and(5)include a list
				of—(A)all such programs
				that the Secretary determines, in consultation with Indian tribes
			 participating
				in self-governance, are eligible for negotiation to be included in
			 a funding
				agreement at the request of a participating Indian tribe; and(B)all such programs
				which Indian tribes have formally requested to include in a funding
			 agreement
				under section 403(c) due to the special geographic, historical, or
			 cultural
				significance of the program to the Indian tribe, indicating whether
			 each
				request was granted or denied, and stating the grounds for any
			 denial.(c)Report on
				non-BIA, non-OST programs(1)In
				generalIn order to optimize opportunities for including
				non-Bureau of Indian Affairs and non-Office of Special Trustee
			 programs in
				agreements with Indian tribes participating in self-governance
			 under this
				title, the Secretary shall review all programs administered by the
			 Department,
				other than through the Bureau of Indian Affairs or Office of the
			 Special
				Trustee, without regard to the agency or office concerned.(2)Programmatic
				targetsThe Secretary shall establish programmatic targets, after
				consultation with Indian tribes participating in self-governance,
			 to encourage
				bureaus of the Department to ensure that an appropriate portion of
			 those
				programs are available to be included in funding agreements.(3)PublicationThe
				lists under subsection (b)(5) and targets under paragraph (2) shall
			 be
				published in the Federal Register and made available to any Indian
			 tribe
				participating in self-governance.(4)Annual
				review(A)In
				generalThe Secretary shall annually review and publish in the
				Federal Register, after consultation with Indian tribes
			 participating in
				self-governance, revised lists and programmatic targets.(B)ContentsIn
				preparing the revised lists and programmatic targets, the Secretary
			 shall
				consider all programs that were eligible for contracting in the
			 original list
				published in the Federal Register in 1995, except for programs
			 specifically
				determined not to be contractible as a matter of law.(d)Report on
				central office fundsNot later than January 1, 2015, the
				Secretary shall, in consultation with Indian tribes, develop a
			 funding formula
				to determine the individual tribal share of funds controlled by the
			 Central
				Office of the Bureau of Indian Affairs and the Office of the
			 Special Trustee
				for inclusion in the compacts.414.Regulations(a)In
				general(1)PromulgationNot
				later than 90 days after the date of enactment of the
				Department of the Interior Tribal Self-Governance Act of 2014, the Secretary shall initiate
				procedures under subchapter III of chapter 5 of title 5, United
			 States Code, to
				negotiate and promulgate such regulations as are necessary to carry
			 out this
				title.(2)Publication of
				proposed regulationsProposed regulations to implement this title
				shall be published in the Federal Register not later than 21 months
			 after the
				date of enactment of the Department of the Interior Tribal Self-Governance Act of 2014.(3)Expiration of
				authorityThe authority to promulgate regulations under paragraph
				(1) shall expire on the date that is 30 months after the date of
			 enactment of
				the Department of the Interior Tribal Self-Governance Act of 2014.(b)Committee(1)MembershipA
				negotiated rulemaking committee established pursuant to section 565
			 of title 5,
				United States Code, to carry out this section shall have as its
			 members only
				representatives of the Federal Government and tribal government.(2)Lead
				agencyAmong the Federal representatives described in paragraph
				(1), the Office of Self-Governance shall be the lead agency for the
				Department.(c)Adaptation of
				proceduresThe Secretary shall adapt the negotiated rulemaking
				procedures to the unique context of self-governance and the
				government-to-government relationship between the United States and
			 Indian
				tribes.(d)Effect(1)RepealThe
				Secretary may repeal any regulation that is inconsistent with this
			 Act.(2)Conflicting
				provisionsSubject to section 202 of the
				Department of the Interior Tribal Self-Governance Act of 2014, this title shall supersede any
				conflicting provision of law (including any conflicting
			 regulations).(3)Effectiveness
				without regard to regulationsThe lack of promulgated regulations
				on an issue shall not limit the effect or implementation of this
			 title.415.Effect of
				circulars, policies, manuals, guidance, and rulesUnless expressly agreed to by a
				participating Indian tribe in a compact or funding agreement, the
			 participating
				Indian tribe shall not be subject to any agency circular, policy,
			 manual,
				guidance, or rule adopted by the Department, except for—(1)the eligibility
				provisions of section 105(g); and(2)regulations
				promulgated pursuant to section 414.416.AppealsExcept as provided in section 406(d), in any
				administrative action, appeal, or civil action for judicial review
			 of any
				decision made by the Secretary under this title, the Secretary
			 shall have the
				burden of proof of demonstrating by a preponderance of the
			 evidence—(1)the validity of
				the grounds for the decision; and(2)the consistency of
				the decision with the requirements and policies of this title.417.Application of
				other provisionsSection 314
				of the Department of the Interior and Related Agencies
			 Appropriations Act, 1991
				(Public Law 101–512; 104 Stat. 1959), shall apply to compacts and
			 funding
				agreements entered into under this title.418.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry
			 out this
				title..202.Effect of
			 certain provisions(a)DefinitionsIn
			 this section:(1)Funding
			 agreementThe term funding agreement means a funding
			 agreement entered into under section 403 of the ISDEAA (25 U.S.C.
			 458cc).(2)ISDEAAThe
			 term ISDEAA means the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).(3)Non-BIA
			 programThe term non-BIA program means all or a
			 portion of a program, function, service, or activity that is administered
			 by
			 any bureau, service, office, or agency of the Department of the Interior
			 other
			 than through—(A)the Bureau of
			 Indian Affairs;(B)the Office of the
			 Assistant Secretary for Indian Affairs; or(C)the Office of the
			 Special Trustee for American Indians.(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(5)Self-determination
			 contractThe term self-determination contract means
			 a self-determination contract entered into under section 102 of the ISDEAA
			 (25
			 U.S.C. 450f).(6)Tribal water rights
			 settlementThe term tribal water rights settlement means
			 any settlement, compact, or other agreement expressly ratified or approved
			 by an Act of Congress that—(A)includes an Indian tribe and the United States as parties; and(B)quantifies or otherwise defines any water right of the Indian tribe.(b)Effect of
			 provisionsNothing in this Act—(1)modifies, limits, expands, or otherwise affects—(A)the authority of the Secretary, as provided for under the ISDEAA on the day before the date of
			 enactment of this Act, to include any non-BIA program in a
			 self-determination contract under section
			 102(a)(1)(E) of the ISDEAA (25 U.S.C. 450f(a)(1)(E)) or a funding
			 agreement under section  403(b)(2) or 403(c) of the ISDEAA  (25 U.S.C.
			 458cc(b)(2), 458cc(c)); or(B)the implementation of any contract or agreement described in subparagraph (A) that is in effect on
			 the day before the date of enactment of this Act;(2)modifies or
			 otherwise affects the meaning, application, or effect of any provision of
			 law
			 that—(A)is not contained
			 in the ISDEAA; and(B)expressly
			 authorizes or prohibits contracting or compacting under title I or title
			 IV of
			 the ISDEAA with respect to a specific program or project that is
			 identified or
			 otherwise referred to in that provision of law;(3)modifies or
			 otherwise affects the meaning, application, or effect of, or the
			 performance
			 required of a party to, or any payment or funding under a tribal water
			 rights settlement; or(4)authorizes any
			 self-determination contract or funding agreement that contains one or more
			 provisions that are  inconsistent with the terms of a tribal water
			 rights settlement.August 26, 2014Reported with an amendment